Exhibit 10.1

 

 

 EXECUTION VERSION

 

 

 

 

Asset Purchase Agreement

 

by and among

 

National Holdings Corporation

 

 

 

 

 

and

 

The Williams Financial Group, Inc.

WFG Investments, Inc.

WFG Advisors, LP

WFG Strategic Alliance, Inc.

Advisory Marketing Services, LLC

WFG Management Services, Inc.

 

 

 

Dated as of March 10, 2017

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

1.

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION

1

      2.

PURCHASE AND SALE OF ACQUIRED ASSETS

8

       

2.1.

Acquired Assets

8

 

2.2.

Excluded Assets

10

 

2.3.

Assumed Liabilities

10

 

2.4.

Liabilities Not Assumed

10

 

2.5.

Purchase Price

12

 

2.6.

Contingent Payments

12

 

2.7.

Closing

14

 

2.8.

Allocation of Purchase Price

15

 

2.9.

Payment Amount Dispute Process

15

      3.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

16

       

3.1.

Organization

16

 

3.2.

Authorization

16

 

3.3.

Capitalization

16

 

3.4.

Noncontravention

17

 

3.5.

Brokers’ Fees

17

 

3.6.

Title to Assets

17

 

3.7.

Financial Statements, etc

17

 

3.8.

Absence of Changes; Operations in Ordinary Course

18

 

3.9.

Undisclosed Liabilities

18

 

3.10.

Taxes

19

 

3.11.

Title to Assets; Real Estate

19

 

3.12.

Conformity with Law, etc

20

 

3.13.

Benefit Plans

20

 

3.14.

Labor Relations

22

 

3.15.

Intellectual Property

22

 

3.16.

Environmental Matters

23

 

3.17.

Contracts

23

 

3.18.

Payments to Intermediaries

23

 

 

 
 Table of Contents - i

--------------------------------------------------------------------------------

 

 

 

3.19.

Transactions with Affiliated Persons

23

 

3.20.

No Illegal Payments, etc

24

 

3.21.

Litigation

24

 

3.22.

Outstanding Indebtedness and Subsidiaries

24

 

3.23.

Consents

24

 

3.24.

Regulatory Matters

24

 

3.25.

Governmental Authority Investigations or Penalties

24

 

3.26.

Full Disclosure

25

      4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

25

       

4.1.

Organization

25

 

4.2.

Authorization

25

 

4.3.

Capitalization

26

 

4.4.

Noncontravention

26

 

4.5.

Conformity with Law, etc

26

 

4.6.

Brokers’ Fees

26

 

4.7.

Litigation

26

 

4.8.

Valid Issuance of Share Consideration

27

 

4.9.

Material Adverse Effect

27

      5.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

27

       

5.1.

Representations and Warranties

27

 

5.2.

Performance of Obligations

27

 

5.3.

Injunctions, etc

27

 

5.4.

Consents Under Contracts

27

 

5.5.

Governmental Approvals

27

 

5.6.

No Material Adverse Effect

28

 

5.7.

Enforcement or Other Action

28

 

5.8.

Minimum Revenues

28

 

5.9.

FIRPTA

28

 

5.10.

Officer’s Certificate

28

 

5.11.

Non-Competition Agreement

28

 

5.12.

Assignment Agreements

28

 

5.13.

Secretary’s Certificate

28

      6.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

29

       

6.1.

Representations and Warranties

29

 

 

 
 Table of Contents - ii 

--------------------------------------------------------------------------------

 

 

 

6.2.

Performance of Obligations

29

 

6.3.

Injunctions, etc

29

 

6.4.

Governmental Approvals

29

 

6.5.

No Material Adverse Effect

29

 

6.6.

Officers’ Certificate

29

 

6.7.

Assignment Agreement

29

 

6.8.

Enforcement or Other Action

30

      7.

COVENANTS OF THE PARTIES

30

       

7.1.

Payment to Sellers’ Broker Representatives

30

 

7.2.

Access to Premises and Information

30

 

7.3.

Conduct of Business of Sellers Prior to Closing

30

 

7.4.

Notice of Developments

30

 

7.5.

Employees

31

 

7.6.

Exclusivity

31

 

7.7.

Restrictive Covenants

31

 

7.8.

Business Records

33

 

7.9.

Consents

33

 

7.10.

Regulatory and Other Authorizations and Consents

33

 

7.11.

Transfer Taxes

34

 

7.12.

Payment of Receivables, etc

34

 

7.13.

Employee Plans

34

 

7.14.

Continuing Insurance Obligations

34

 

7.15.

Sublease

34

 

7.16.

Further Assurances

34

      8.

INDEMNIFICATION

35

       

8.1.

Survival of Representations, Warranties, Covenants and Indemnities

35

 

8.2.

Indemnity by Sellers

36

 

8.3.

Indemnity by Purchaser

37

 

8.4.

Matters Involving Third Parties

37

 

8.5.

Procedures for Resolution of Claims for Indemnification

39

 

8.6.

Limitations on Indemnification

41

 

8.7.

Right of Setoff

42

      9.

MISCELLANEOUS

42

       

9.1.

Notices

42

 

 

 
  Table of Contents - iii

--------------------------------------------------------------------------------

 

 

 

9.2.

Expenses of Transaction

43

 

9.3.

Entire Agreement

43

 

9.4.

Assignment

43

 

9.5.

Governing Law, etc

43

 

9.6.

Waiver of Various Matters

44

 

9.7.

Counterparts

44

 

9.8.

Headings

44

 

9.9.

Specific Performance

44

 

9.10.

Severability; Remedies Cumulative

45

 

9.11.

Waiver; Amendment

45

 

9.12.

No Third Party Beneficiaries

45

 

9.13.

Termination

45

 

9.14.

Effect of Termination and Abandonment

46

  

 

 
  Table of Contents - iv

--------------------------------------------------------------------------------

 

 

List of Schedules 

 

Schedule 2.1(a)

Tangible Personal Property

Schedule 2.1(d)

Licenses, Permits, Authorizations, Etc.

Schedule 2.1(e)

Intellectual Property

Schedule 2.1(f)

Contracts

Schedule 2.1(j)

Telephone Numbers

Schedule 2.2

Excluded Assets

Schedule 3.3

Capitalization

Schedule 3.4

Noncontravention

Schedule 3.5

Broker’s Fees

Schedule 3.7

Financial Statements

Schedule 3.8(b)

Operations in the Ordinary Course

Schedule 3.11

Leases

Schedule 3.12

Conformity with Law

Schedule 3.13(a)

Employee Plans

Schedule 3.13(e)

Severance, Etc.

Schedule 3.14

Employees of Seller

Schedule 3.15(a)

Intellectual Property

Schedule 3.15(b)

Licenses

Schedule 3.17(a)

Contracts

Schedule 3.18

Payments to Intermediaries

Schedule 3.19

Transactions with Affiliated Persons of Seller

Schedule 3.21

Litigation

Schedule 5.11(a)

Confidentiality, Non-Competition and Non-Solicitation Agreements

Schedule 5.11(b)

Confidentiality and Non-Solicitation Agreements

 

 

 
  Table of Contents - v

--------------------------------------------------------------------------------

 

 

List of Exhibits 

 

Exhibit A

Calculation of Earn-Out Payment

Exhibit B

Form of Assignment and Assumption Agreement

Exhibit C

Form of Trademark Assignment Agreement

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Confidentiality, Non-Competition and Non-Solicitation Agreements

Exhibit F

Form of Confidentiality and Non-Solicitation Agreements

 

 
  Table of Contents - vi

--------------------------------------------------------------------------------

 

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of March 10, 2017 by
and among National Holdings Corporation, a Delaware corporation (“Purchaser”),
The Williams Financial Group, Inc., a Texas corporation (“WFG”), WFG
Investments, Inc., a Texas corporation, WFG Advisors, LP, a limited partnership
organized under the laws of Texas, WFG Strategic Alliance, Inc., a Texas
corporation, Advisory Marketing Services, LLC, a Texas limited liability
company, and WFG Management Services, Inc., a Texas corporation (each a “Seller”
and, collectively with WFG, the “Sellers”). Purchaser and Sellers shall be
referred to as a “Party” and together the “Parties”.

 

WHEREAS, Purchaser desires to purchase from Sellers, and each Seller desires to
sell to Purchaser, certain specified assets relating to the business of such
Seller, subject to the assumption by Purchaser of certain specified liabilities
of Sellers, in each case as set forth in this Agreement and on the other terms
and conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto hereby agree as follows:

 

1.

DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

 

Certain capitalized terms are used in this Agreement with the specific meanings
defined below in this Section 1. Except as otherwise explicitly specified to the
contrary or unless the context clearly requires otherwise, (a) the capitalized
term “Section” refers to sections of this Agreement; (b) the capitalized term
“Schedule” refers to schedules to this Agreement; (c) the capitalized term
“Exhibit” refers to exhibits to this Agreement; (d) references to a particular
Section include all subsections thereof; (e) the word “including” shall be
construed as “including without limitation;” (f) references to a particular
statute or regulation include all rules and regulations thereunder and any
successor statute, regulation or rules, in each case as from time to time in
effect; (g) words in the singular or plural form include the plural and singular
form, respectively; (h) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement; and (i)
references to “the date hereof” mean the date first set forth above.

 

“Acquired Assets” has the meaning set forth in Section 2.1.

 

“Affiliated Persons” means any other Persons that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreed Claims” has the meaning set forth in Section 8.5(d).

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the Recitals.

 

“Arbitrator” has the meaning set forth in Section 2.9(b).

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
2.7(a).

 

“Assumed Liability” has the meaning set forth in Section 2.3.

 

“Bill of Sale” has the meaning set forth in Section 2.7(a).

 

“Business” means the business, assets (including intangible assets), prospects,
financial condition and operations of the Sellers.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banks in the State of New York are required to close.

 

“Change of Control” means, with respect to any Person:

 

(a) any sale or transfer of 50% or more of the assets of such Person to any
Person who is not an affiliate (as defined in Rule 144(a)(1) promulgated under
the Securities Act) of such Person;

 

(b) any sale or transfer of securities representing 50% or more of the
outstanding voting power of, or economic interests in, such Person to any Person
who is not an affiliate (as defined in Rule 144(a)(1) promulgated under the
Securities Act) of such Person; or

 

(c) any consolidation, merger or other business combination of such Person into
any other corporation or entity, whether or not such Person is the entity
surviving such transaction, if, immediately after giving effect to such
transaction (and all other transactions related thereto or contemplated
thereby), the security holders of such Person, and the Affiliated Persons of the
security holders of such Person, in each case immediately prior to such
transaction do not collectively own, directly or indirectly, securities
representing more than 50% of the outstanding voting power of, or economic
interests in, the surviving corporation or entity.

 

For avoidance of doubt, the transfer of the Purchaser’s ownership among
employees or current equityholders of Purchaser shall not result in or
constitute a Change of Control.

 

“Charter Documents” has the meaning set forth in Section 3.1.

 

“Closing” has the meaning set forth in Section 2.7.

 

“Closing Date” has the meaning set forth in Section 2.7.

 

“Closing Payment” has the meaning set forth in Section 2.5.

 

“COBRA” has the meaning set forth in Section 2.4(i).

 

 

 
2

--------------------------------------------------------------------------------

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contingent Payments” means, collectively, all Earn-Out Payments and Synergy
Payments paid pursuant to this Agreement.

 

“Competing Business” means any business that competes with the business of
Purchaser. Without in any way limiting the breadth or generality of this
definition, the parties agree that a Competing Business shall include any
business providing broker-dealer services.

 

“Confidential Information” has the meaning set forth in Section 7.7(c).

 

“Contracts” has the meaning set forth in Section 2.1(f).

 

“Dispute Notice” has the meaning set forth in Section 2.9(a).

 

“Earn-Out Payment” has the meaning set forth in Section 2.6(a).

 

“Employee” means each employee of a Seller immediately prior to the Closing.

 

“Employee Plan” means any plan, program, agreement, policy or arrangement,
whether covering a single individual or group of individuals, and whether or not
reduced to writing, that is: (i) a Welfare Plan; (ii) an employee pension
benefit plan within the meaning of Section 3(2) of ERISA; (iii) a stock bonus,
stock purchase, stock option, restricted stock, stock appreciation right or
similar equity-based plan; or (iv) any other deferred compensation, retirement,
welfare benefit, bonus, incentive or fringe benefit plan or arrangement.

 

“Environmental Laws” means all applicable federal, state, foreign or local laws,
all common law, or any regulation, code, plan, order, decree, judgment, notice
or demand letter issued, entered, promulgated or approved thereunder, relating
to pollution or protection of the environment, including laws relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, or hazardous or toxic materials or wastes into ambient air,
surface water, ground water, or land or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of pollutants, contaminants or hazardous or toxic materials or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.

 

“Excess Revenue” has the meaning set forth in Section 2.6(a).

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Financial Statements” has the meaning set forth in Section 3.7.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles, applied by the applicable
Person on a basis consistent with the application thereof by such Person in
preceding years and throughout the periods involved.

 

“Hazardous Substance” means a “hazardous substance” as defined in 42 U.S.C. §
9601(14) and any oil, gasoline or other petroleum-based substance.

 

“Indemnification Certificate” has the meaning set forth in Section 8.5(a).

 

“Indemnified Party” has the meaning set forth in Section 8.4(a).

 

“Indemnifying Party” means:

 

(a) with respect to any claim for indemnification made by any Purchaser
Indemnified Party pursuant to Section 8, each Seller; and

 

(b) with respect to any claim for indemnification made by any Seller Indemnified
Party pursuant to Section 8, Purchaser.

 

“Insurance Policies” means the policy of directors’ and officers’ liability
insurance maintained by each Seller and in effect as of the date of this
Agreement.

 

“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos
and trade names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(e) all computer software (including data and related documentation), (f) all
other proprietary rights and (g) all copies and tangible embodiments thereof (in
whatever form or medium).

 

“Laws and Regulations” and “Laws or Regulations” means all federal, state, local
(including common law) laws, rules, regulations, constitutions, treaties,
statutes and ordinances, codes, directives, writs, injunctions, settlements,
decrees, judgments or orders with respect to the business conducted by any
Person whether legislatively, judicially or administratively promulgated
(including any Environmental Law).

 

“Leases” has the meaning set forth in Section 3.11(b).

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Lien” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including a capital lease),
transfer for the purpose of subjection to the payment of any indebtedness, or
restriction on the creation of any of the foregoing, whether relating to any
property or right or the income or profits therefrom; provided, however, that
the term “Lien” shall not include: (a) statutory liens for Taxes to the extent
that the payment thereof is not in arrears or otherwise due, (b) encumbrances in
the nature of zoning restrictions, easements, rights or restrictions of record
on the uses of real property if the same do not materially impair the use of
such property as currently conducted, (c) the ownership interests of the lessor
or licensor of leased assets or licensed Intellectual Property and liens on the
ownership interests of the lessor or licensor in such leased assets or licensed
Intellectual Property, (d) statutory or common law liens to secure landlords,
lessors or renters under leases or rental agreements confined to the premises
rented to the extent that no payment or performance under any such lease or
rental agreement is in arrears or is otherwise due, (e) deposits or pledges made
in connection with, or to secure payment of, worker’s compensation, unemployment
insurance, old age pension programs mandated under applicable laws or other
social security regulations and (f) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen, statutory or common law liens
to secure claims for labor, materials or supplies and other like liens, in each
case which secure obligations to the extent that payment thereof is not in
arrears or otherwise due, and in the case of each of the foregoing clauses (a)
through (f), which have been incurred in the Ordinary Course of Business.

 

“Losses” means liabilities, obligations, damages, diminutions in value, dues,
assessments, Taxes, losses, fines, penalties, expenses, fees, costs and amounts
paid in settlement (including reasonable attorneys’ and expert witness fees and
disbursements in connection with investigating, defending or settling any action
or threatened action) arising out of any claim, damages, complaint, demand,
cause of action, audit, judgment, Lien, injunction, charge, order, decree,
ruling, investigation, hearing, action, suit or other proceeding asserted or
initiated or otherwise existing in respect of any matter.

 

“Material Adverse Effect” means any change, effect or circumstance that,
individually or when taken together with all other such changes, effects or
circumstances that have occurred prior to the date of determination of the
occurrence of the Material Adverse Effect (a) is or is reasonably likely to be
materially adverse to the business, assets (including intangible assets),
prospects, reputation, legal compliance status, financial condition or results
of operations of Seller, the Acquired Assets, the Business or Purchaser, as
applicable, or (b) is or is reasonably likely to materially delay or prevent the
consummation of the transactions contemplated hereby. Changes in general
economic condition shall not constitute a Material Adverse Effect unless such
changes have had or would be reasonably likely to have a disproportionate impact
on the business, assets (including intangible assets), prospects, reputation,
legal compliance status, financial condition or results of operations of Seller,
the Acquired Assets, the Business or Purchaser, as applicable, relative to other
industry participants.

 

“Minimum Cash Payment” has the meaning set forth in Section 2.5.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Most Recent Balance Sheet” means the consolidated balance sheet of Sellers as
of December 31, 2016.

 

“Multiemployer Plan” has the meaning set forth in Section 3.13(c).

 

“Nonassignable Assets” has the meaning set forth in Section 2.1.

 

“Ordinary Course of Business” means the ordinary course of business, consistent
with past practice and custom (including with respect to quantity and
frequency).

 

“Outstanding Indebtedness” means any indebtedness other than payables incurred
in the Ordinary Course of Business.

 

“Payment Statement” has the meaning set forth in Section 2.6(d)(1).

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a limited partnership, a joint stock company, a
trust, a joint venture, an unincorporated organization or a governmental entity
(or any department, agency or political subdivision thereof).

 

“Purchaser” has the meaning set forth in the Recital.

 

“Purchaser Affiliate” means an entity that controls, is controlled by or under
common control with Purchaser.

 

“Purchaser’s Ancillary Documents” means the Assignment and Assumption Agreement,
the Trademark Assignment Agreement, the Bill of Sale, any certificate delivered
by Purchaser pursuant to Section 6.6, and any other document that is determined
by Purchaser and Sellers to be a Purchaser’s Ancillary Document.

 

“Purchaser’s Charter Documents” has the meaning set forth in Section 4.2.

 

“Purchaser’s Knowledge” shall mean the actual knowledge of each of Jay Israel,
David Levine and Glenn Worman.

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 8.2(a).

 

“Purchase Price” has the meaning set forth in Section 2.5.

 

“Records” has the meaning set forth in Section 7.1.

 

“Related Entity” has the meaning set forth in Section 3.13(a).

 

“Restricted Period” means the period commencing after/at the Closing Date and
for five (5) years thereafter.

 

 

 
6

--------------------------------------------------------------------------------

 

 

“Retained Liabilities” has the meaning set forth in Section 2.4.

 

“Revenue Shortfall” has the meaning set forth in Section 2.6(a).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller Indemnified Parties” has the meaning set forth in Section 8.3(a).

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Seller Plan” has the meaning set forth in Section 3.13(a).

 

“Sellers’ Ancillary Documents” means the Assignment and Assumption Agreement,
the Trademark Assignment Agreement, the Bill of Sale, all Schedules provided
pursuant to this Agreement, any certificate delivered by Sellers pursuant to
Sections 5.10 and 5.13 and any other document that is determined by Purchaser
and Sellers to be a Sellers’ Ancillary Document.

 

“Sellers’ Knowledge” means the actual knowledge of each of David Williams,
Claude Connelly, and Wilson Williams.

 

“Share Consideration” means a number of shares of Purchaser’s common stock or
equivalents equal to (a) the cash amount otherwise payable to Sellers or
Sellers’ broker representatives, as the case may be, divided by (b) the closing
price of one share of common stock or equivalent as of the close of business on
the Business Day immediately prior to the payment date; provided, however, that
at any time Purchaser’s common stock is no longer listed, or eligible to be
listed, on an established exchange, or at any time Purchaser is unable to
otherwise issue Purchaser’s common stock to Sellers or Sellers’ broker
representatives, as the case may be, Share Consideration means cash in
immediately available funds.

 

“Subsidiary” means with respect to any Person, (i) any corporation at least a
majority of whose outstanding voting stock is owned, directly or indirectly, by
such Person or by one or more of its Subsidiaries, or by such Person and one or
more of its Subsidiaries, (ii) any general partnership, joint venture or similar
entity, at least a majority of whose outstanding partnership or similar
interests shall at the time be owned by such Person, or by one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries and (iii)
any limited partnership of which such Person or any of its Subsidiaries is a
general partner. For the purposes of this definition, “voting stock” means
shares, interests, participations or other equivalents in the equity interest
(however designated) in such Person having ordinary voting power for the
election of a majority of the directors (or the equivalent) of such Person,
other than shares, interests, participations or other equivalents having such
power only by reason of the occurrence of a contingency.

 

“Synergy Payment” has the meaning set forth in Section 2.6(b).

 

 

 
7

--------------------------------------------------------------------------------

 

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar, including Federal Insurance Contributions Act (FICA)),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated or
other tax of any kind whatsoever, including any interest, penalty or addition
thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report or similar statement filed or
required to be filed with a Tax authority with respect to any Tax (including any
attached schedules), including any information return, claim for refund, amended
return or declaration of estimated Tax and all federal, state, local and foreign
returns, reports and similar statements.

 

“Third Party Claim” has the meaning set forth in Section 8.4(a).

 

“Trademark Assignment Agreement” has the meaning set forth in Section 2.7(a).

 

“Transaction” has the meaning set forth in Section 7.6.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

“Welfare Plan” means an employee welfare benefit plan within the meaning of
Section 3(1) of ERISA.

 

“Written Licenses” has the meaning set forth in Section 3.15(b).

 

2.

PURCHASE AND SALE OF ACQUIRED ASSETS.

 

2.1.               Acquired Assets. Each Seller agrees to sell and transfer to
Purchaser, and Purchaser agrees to purchase from such Seller, at the Closing,
subject to and upon the terms and conditions contained herein, free and clear of
any Lien, the following properties and assets of such Seller to the extent such
properties and assets exist as of the Closing Date other than the Excluded
Assets (collectively, the “Acquired Assets”):

 

(a)     all tangible personal property (such as equipment, computers, computer
software, supplies and furniture) listed on Schedule 2.1(a);

 

(b)     all customer, client and mailing lists of Sellers;

 

(c)     all files related to customer accounts serviced by Sellers or any of
Sellers’ affiliates;

 

(d)     all rights of Sellers under the licenses, permits, authorizations,
orders, registrations, certificates, variances, approvals, consents and
franchises (including the registrations and licenses of all registered
representatives, investment advisor representatives and insurance agents) set
forth on Schedule 2.1(d) and any pending applications thereto; but excluding any
licenses, permits, authorizations, orders, registrations, certificates,
variances, approvals, consents and franchises and pending applications that are
not transferable by Law and Regulation;

 

 

 
8

--------------------------------------------------------------------------------

 

 

(e)     the Intellectual Property set forth on Schedule 2.1(e), including the
goodwill associated therewith, licenses and sublicenses granted in respect
thereto and rights thereunder, remedies against infringements thereof and rights
to protection of interest therein;

 

(f)     all rights of Sellers under any contracts, indentures, mortgages,
purchase orders, the Leases, instruments, Liens, guaranties and other agreements
relating to the Business, including those set forth on Schedule 2.1(f)
(collectively, the “Contracts”);

 

(g)     all claims, deposits, prepayments, refunds, causes of action, choses in
action, rights of recovery, rights of set off and rights of recoupment of
Sellers to the extent related to any of the other Acquired Assets;

 

(h)     all business and financial records (other than the Tax records), books
(other than the corporate minute books), ledgers (other than the corporate stock
ledger), files, plans, documents, correspondence, lists, notebooks, creative
materials, advertising and promotional materials, marketing materials, studies,
reports, equipment repair, maintenance or service records, in each case whether
written or electronically stored or otherwise recorded;

 

(i)     all rights of WFG to the use of the name “The Williams Financial Group,
Inc.,” and each other name, including each trade name, under which Sellers
conduct the Business; and

 

(j)     all rights of Sellers to the telephone numbers listed on Schedule
2.1(j).

 

Nothing in this Agreement nor the consummation of the transactions contemplated
hereby shall be construed as an attempt or agreement to assign any Acquired
Asset which by its terms or by Laws and Regulations is nonassignable without the
consent of a third party or a governmental agency or body or is cancelable by a
third party in the event of an assignment or purported assignment
(“Nonassignable Assets”) unless and until such consent shall have been obtained.
To the extent permitted by applicable Laws and Regulations, in the event
consents to the assignment of an Acquired Asset cannot be obtained, such
Nonassignable Assets shall not be assigned and transferred by Sellers to
Purchaser at the Closing and instead shall be held, as of and from the Closing
Date, by Sellers in trust for Purchaser. As of and from the Closing Date, the
covenants and obligations thereunder shall be performed by Purchaser in such
Seller’s name and all benefits and obligations existing thereunder shall be for
Purchaser’s account. Each Seller shall take or cause to be taken at Purchaser’s
expense such actions in such Seller’s name or otherwise as Purchaser may
reasonably request so as to provide Purchaser with the benefits of the
Nonassignable Assets (provided, however, Sellers shall not be required to incur
any costs or agree to any material undertakings therewith) and to effect
collection of money or other consideration that becomes due and payable under
the Nonassignable Assets. Each Seller shall promptly pay over to Purchaser all
money or other consideration received by such Seller after the Closing Date in
respect of all Nonassignable Assets. As of and from the Closing Date, each
Seller authorizes Purchaser, to the extent permitted by applicable Laws and
Regulations and the terms of the Nonassignable Assets, at Purchaser’s expense,
to perform all the obligations and receive all the benefits of such Seller under
the Nonassignable Assets and Purchaser shall perform all such obligations.

 

 

 
9

--------------------------------------------------------------------------------

 

 

2.2.          Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, there shall be excluded from the Acquired Assets to be sold, assigned,
transferred, conveyed and delivered to Purchaser hereunder and there shall be
retained by each Seller all right, title and interest of such Seller in and to
(a) the assets and properties not identified in Section 2.1, (b) the assets and
properties identified on Schedule 2.2, and (c) any benefits related to the
Retained Liabilities (collectively, the “Excluded Assets”).

 

2.3.          Assumed Liabilities. On the terms and subject to the conditions
set forth herein and except as contemplated by Section 2.4, from and after the
Closing, Purchaser will assume and satisfy or perform when due the following
specified liabilities of Sellers (the “Assumed Liabilities”), but no others: all
liabilities of Sellers arising after the Closing Date under the Contracts that
are assigned to Purchaser at the Closing, except for such liabilities to the
extent they (a) arise from any breach or default occurring on or prior to the
Closing Date, (b) relate to any Excluded Assets, or (c) are identified in
Section 2.4. Purchaser is not assuming, and shall not be deemed to have assumed,
any liabilities of Sellers other than the Assumed Liabilities specifically
described above. No assumption by Purchaser of any Assumed Liabilities shall
relieve or be deemed to relieve Sellers from any obligation or liability under
this Agreement with respect to any representations or warranties made by Sellers
to Purchaser.

 

2.4.          Liabilities Not Assumed. Notwithstanding anything in this
Agreement to the contrary, Purchaser is not assuming, and will not perform or
satisfy, any liabilities not specifically described in Section 2.3 as being
assumed by Purchaser, including any of the following (collectively, the
“Retained Liabilities”):

 

(a)     Any Taxes of any Seller (including of any Subsidiary), whether or not
relating to the Business or the Acquired Assets and whether or not incurred
prior to the Closing;

 

(b)     Taxes attributable to the period prior to the Closing in respect of the
Acquired Assets, whether or not payable prior to the Closing;

 

(c)     Taxes arising in connection with the consummation of the transactions
contemplated hereby (including any income Taxes arising because Sellers are
transferring the Acquired Assets and excluding any Taxes of Purchaser);

 

(d)     Taxes of any Person for which any Seller is liable, including Taxes
imposed on a Seller under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law) as a transferee or successor,
by contract or otherwise;

 

(e)     any liability of a Seller to indemnify any Person, including any other
Seller, by reason of the fact that such Person was a director, officer, employee
or agent of such Seller or was serving at the request of such Seller as a
partner, trustee, director, officer, employee or agent of another Person;

 

 

 
10

--------------------------------------------------------------------------------

 

 

(f)     any liability of a Seller arising as a result of any legal or equitable
action or judicial or administrative proceeding initiated at any time in respect
of anything done, suffered to be done or omitted to be done by Sellers, or any
of the directors, officers, employees or agents of any Seller acting in such
capacity on behalf of such Seller;

 

(g)     any liability of Sellers incurred in connection with this Agreement, the
making or performance of this Agreement and the transactions contemplated by
this Agreement;

 

(h)     any liability relating to or arising out of services rendered by a
Seller;

 

(i)     any liability under any Seller Plan or other liability of a Seller for
making payments or providing benefits of any kind to such Seller’s employees or
former employees (including (i) as a result of the sale of the Acquired Assets
or as a result of the termination of any Employee’s employment with such Seller,
(ii) any obligation to provide former employees so-called COBRA continuation
coverage (“COBRA”) to the extent such COBRA continuation coverage is not
available under the health care plans of a Seller or under replacement plans
with the same insurers on substantially similar terms, (iii) any liability or
obligation in respect of medical and other benefits for existing retirees, (iv)
any liability or obligation in respect of existing work-related employee
injuries or worker’s compensation claims and (v) any liability of a Seller
pursuant to Section 7.4);

 

(j)     any liability pertaining to a Seller or a Seller’s business and arising
out of or resulting from noncompliance on or prior to the Closing Date with any
Laws and Regulations;

 

(k)     any liability of a Seller under any Contract not referred to on Schedule
2.1(f);

 

(l)     any liability of a Seller relating to or arising out of any Excluded
Assets;

 

(m)     any liability of a Seller relating to or arising out of any Outstanding
Indebtedness of Seller that is not an Assumed Liability;

 

(n)     any liability of a Seller relating to or arising out of any fact, event
or condition existing or occurring on or prior to the Closing Date which
constitutes a violation of, or gives rise to a duty to remediate under, any
Environmental Law and which occurred or occurs on any real property, regardless
of whether such Seller has any ownership or leasehold interest in such real
property on the Closing Date, and without limit as to point of time, knowledge
or amount (including any liability or obligation relating to any Hazardous
Substance (i) generated, used, stored, disposed of or released at any property
or facility owned or leased by Seller or any of their Affiliated Persons at any
time on or prior to the Closing Date, (ii) released from or in connection with
any property or facility owned or leased by Seller or any of its Affiliated
Persons at any time on or prior to the Closing Date or (iii) generated, used,
stored, disposed of or released in connection with the operations of Seller on
or prior to the Closing Date); and

 

 

 
11

--------------------------------------------------------------------------------

 

 

(o)     any liability for transfer or similar Taxes incurred as a result of the
purchase and sale of the Acquired Assets.

 

2.5.          Purchase Price. Upon the terms and subject to the conditions of
this Agreement, Sellers shall sell, transfer, assign, convey and deliver to
Purchaser or its designee, and Purchaser, or its designee, shall purchase and
accept from Sellers, the Acquired Assets and Assumed Liabilities for an
aggregate amount (the “Purchase Price”) comprised of: (a) $2,300,000.00 (the
“Closing Payment”), at least $1,000,000.00 of which (the “Minimum Cash Payment”)
shall be payable in immediately available funds, and (b) any Contingent Payments
payable in accordance with Section 2.6. Except for the Minimum Cash Payment, all
payments of Purchase Price (whether at the Closing or thereafter) may consist in
whole or in part of Share Consideration at Purchaser’s sole discretion.

 

2.6.          Contingent Payments.

 

(a)     Calculation of Earn-Out Payment. Purchaser shall pay Sellers an Earn-Out
Payment if the amount of Revenue for any Measurement Period is equal to or in
excess of the Applicable Revenue Target for such Measurement Period. For any
given Measurement Period, Revenue in excess of the Applicable Revenue Target for
such Measurement Period (“Excess Revenue”) shall be carried forward and included
in the calculation of Revenue for the Measurement Period immediately thereafter.
If Revenue (including any Excess Revenue) for any Measurement Period is less
than the Applicable Revenue Target for such Measurement Period (“Revenue
Shortfall”), (i) Purchaser shall pay Sellers an amount equal to the product of
(A) the Earn-Out Payment for such Measurement Period, multiplied by (B) a
fraction, the numerator of which is equal to the Revenue (including any Excess
Revenue) for such Measurement Period, and the denominator of which is equal to
the Applicable Revenue Target for such Measurement Period; and (ii) the
remaining amount of the Earn-Out Payment for such Measurement Period will be
payable to Sellers upon and to the extent that Revenue (including any Excess
Revenue) for any future Measurement Period exceeds the sum of (A) the Applicable
Revenue Target for such future Measurement Period and (B) an amount equal to the
Revenue Shortfall.

 

(b)     Calculation of Synergy Payment. If the Gross Margin Percentage for any
Measurement Period is greater than or equal to the Gross Margin Target
Percentage for such Measurement Period, then Sellers shall be entitled to
receive a synergy payment (a “Synergy Payment”) for such Measurement Period to
be determined in the manner more fully described in Exhibit A. The Synergy
Payment for any Measurement Period shall equal fifty percent (50%) of the sum of
(i) the difference between (A) the product of Revenue for such Measurement
Period multiplied by the Gross Margin Percentage for such Measurement Period,
less (B) the product of the Applicable Revenue Target for such Measurement
Period multiplied by the Gross Margin Target Percentage for such Measurement
Period; plus (ii) the difference between Sellers’ annual operating expenses at
Closing, less the remaining operating expenses attributable to the Revenue for
such Measurement Period; plus (iii) any specifically identified savings within
Purchaser’s operating expense structure attributable to the Revenue for such
Measurement Period, less any specifically identified additional costs and
expenses within Purchaser’s operating expense structure attributable to the
Revenue for such Measurement Period.

 

 

 
12

--------------------------------------------------------------------------------

 

 

(c)     Certain Definitions.

 

(1)     “Applicable Revenue Target” for any Measurement Period has the meaning
set forth in Exhibit A under the column “Earn-out Benchmark (Revenue)” for such
Measurement Period.

 

(2)     “Cost of Revenue” shall have the meaning set forth in the Financial
Statements.

 

(3)     “Earn-Out Payment” for each Measurement Period shall have the meaning
set forth on Exhibit A (e.g., 333,333 shares of Purchaser common stock at
$3.25/share); provided, however, in no event shall an Earn-Out Payment include
more than 541,667 shares of Purchaser common stock, even if the closing price of
Purchaser’s common stock as of the close of business on the Business Day
immediately prior to the payment date is less than $2.00 per share.

 

(4)     “Excluded Revenue” shall mean (i) any revenue earned by Purchaser prior
to the Closing and (ii) any revenue earned by Purchaser from and after the
Closing that is not directly delivered by or initiated by the Business.
Notwithstanding the foregoing, any revenue earned as a result of Purchaser
hiring an employee or acquiring any business after the Closing at the request of
or in consultation with the Business shall not be deemed “Excluded Revenue” for
purposes of this Section 2.6.

 

(5)     “Gross Margin” shall mean, with respect to each Measurement Period, the
Revenues less Cost of Revenue expenses, including sales commissions, but
excluding those overhead and indirect expenses set forth on Exhibit A.

 

(6)     “Gross Margin Percentage” shall mean, with respect to each Measurement
Period, a percentage equal to the Gross Margin for such Measurement Period
divided by the Revenues for such Measurement Period.

 

(7)      “Gross Margin Target Percentage” shall mean, for each Measurement
Period, an amount equal to 17.5% for such Measurement Period.

 

(8)     “Measurement Period” shall mean the 12-month periods as set forth on
Exhibit A.

 

 

 
13

--------------------------------------------------------------------------------

 

 

(9)     “Revenue” shall mean, for each Measurement Period, an amount equal to
all revenue earned by the Business, excluding the Excluded Revenue.

 

(d)     Contingent Payment Statements; Timing of Payment of Contingent Payments.

 

(1)     As soon as reasonably practicable following the end of each Measurement
Period, Purchaser shall deliver to each Seller a statement setting forth the
proposed calculation of the Earn-Out Payment, and a statement setting forth the
proposed calculation of the Synergy Payment, each for such Measurement Period
(each a “Payment Statement”).

 

(2)     Purchaser will use its reasonable best efforts to calculate and pay any
amounts due under this Section 2.6 as soon as reasonably practicable, but in no
event later than ninety (90) days following the end of each Measurement Period.

 

(3)     For the avoidance of doubt, Purchaser’s obligations to pay Sellers the
Earn-Out Payments and Synergy Payments are independent of each other, and
Sellers’ rights, for any Measurement Period, may include both an Earn-Out
Payment and a Synergy Payment.

 

2.7.          Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by correspondence and facsimile as
promptly as reasonably practicable following, but in no event later than the
fifth Business Day following the date upon which the conditions precedent in
Sections 5 and 6 have been satisfied or such other date as the parties otherwise
agree (the actual date of such Closing, the “Closing Date”). Subject to the
provisions of Section 9.13 of this Agreement, the failure to consummate the
Closing on the date and time determined pursuant to this Section 2.7 shall not
result in the termination of this Agreement and shall not relieve any party to
this Agreement of any obligation under this Agreement. At the Closing:

 

(a)     Sellers will deliver to Purchaser, properly executed, (i) an Assignment
and Assumption Agreement in the form of Exhibit B (the “Assignment and
Assumption Agreement”), (ii) an Assignment of Trademarks and Trademark
Applications in the form of Exhibit C (the “Trademark Assignment Agreement”),
(iii) a Bill of Sale in the form of Exhibit D (the “Bill of Sale”) and (iv) such
other instruments of sale, transfer, conveyance and assignment as Purchaser and
its counsel may reasonably request and (v) the certificates, instruments,
agreements and other documents specified in Section 5;

 

(b)     Purchaser will deliver to Sellers, properly executed, (i) the Assignment
and Assumption Agreement, (ii) the Trademark Assignment Agreement, (iii) the
Bill of Sale, and (iv) the certificates, instruments, agreements and other
documents specified in Section 6;

 

(c)     Purchaser will pay to Sellers an amount equal to the Closing Payment by
wire transfer of immediately available funds in accordance with the written
instructions of Sellers furnished to Purchaser at least two Business Days prior
to the Closing Date; and

 

 

 
14

--------------------------------------------------------------------------------

 

 

(d)     Purchaser will instruct its transfer agent to issue any portion of the
Closing Payment that is payable with Share Consideration.

 

Simultaneously with the delivery of such documents and the payment of such
amounts, Sellers shall put Purchaser in possession and operating control of the
Acquired Assets, which, except as otherwise expressly provided herein, shall be
free and clear of all Liens.

 

2.8.         Allocation of Purchase Price. The parties agree that, within 60
days following the date hereof, Purchaser shall prepare a schedule containing a
formula for allocating the Purchase Price and other consideration given
hereunder to the Acquired Assets and Sellers’ restrictive covenants in a manner
consistent with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder, and shall deliver such schedule to Sellers. In
determining the allocation, Purchaser shall give due consideration to the nature
of the Business as conducted, the relative value of the Acquired Assets
(including all goodwill) and the engagement of Sellers’ shareholders with the
Purchaser post-closing. Within 30 days following receipt of such schedule,
Sellers shall notify Purchaser whether Sellers agree or disagree with the
proposed allocation formula. If Sellers disagree with the proposed allocation
formula, the parties shall work together in good faith to reach agreement on a
mutually acceptable allocation formula. As soon as practicable after the parties
have reached agreement, the parties shall memorialize such agreement in writing,
and no party shall take any position inconsistent with such agreement on any Tax
return (including on any Forms 8594).

 

2.9.         Payment Amount Dispute Process.

 

(a)     Dispute Notice. Each Payment Statement (and the proposed final
determinations of the applicable amounts reflected thereon) will be final,
conclusive and binding on the parties unless Sellers provide a written notice (a
“Dispute Notice”) to Purchaser no later than thirty (30) days after the delivery
to Sellers of the applicable Payment Statement. Any Dispute Notice must set
forth (a) the items and amounts in dispute in reasonable detail and (b) the
amounts and calculations believed by Sellers to be correct. Any item or amount
to which no dispute is raised in the Dispute Notice will be final, conclusive
and binding on Sellers and Purchaser.

 

(b)     Resolution of Disputes. Purchaser and Sellers will attempt to promptly
resolve the matters raised in a Dispute Notice in good faith. Beginning ten (10)
Business Days after delivery of the Dispute Notice pursuant to Section 2.9(a),
either Purchaser or Sellers may provide written notice to the other that it
elects to submit the disputed Payment Statement to an arbitrator chosen jointly
by Purchaser and Sellers (the “Arbitrator”). Purchaser and Sellers shall submit
to the Arbitrator in writing their final calculations of the items and amounts
in dispute and all other information requested by the Arbitrator. The Arbitrator
shall review such final calculations and information and make a determination as
to the final calculations. The fees and expenses of the Arbitrator shall be
borne as determined by the Arbitrator. The decision of the Arbitrator shall be
final, conclusive and binding on the parties. Each of the parties to this
Agreement agrees to use its commercially reasonable efforts to cooperate with
the Arbitrator (including by executing a customary engagement letter reasonably
acceptable to it) and to cause the Arbitrator to resolve any such dispute as
soon as practicable after the commencement of the Arbitrator’s engagement.

 

 

 
15

--------------------------------------------------------------------------------

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE SELLERS.

 

In order to induce Purchaser to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, each Seller represents and
warrants to Purchaser that except as set forth on the Disclosure Schedules:

 

3.1.         Organization. Each Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, with
full power and authority to own or lease and use its properties and assets, to
carry on its business, as such business is now conducted, to execute and deliver
this Agreement, and to consummate the transactions contemplated hereby. Each
Seller is duly qualified or licensed to do business, and is in good standing, as
a foreign corporation in each jurisdiction in which the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except for such failures to be so
qualified or licensed and in good standing as could not reasonably be expected
to have a Material Adverse Effect on such Seller or the Acquired Assets. Each
Seller has delivered to Purchaser a true, complete and correct copy of such
Seller’s organization documents as in effect on the date hereof and governing
documents as amended through the date hereof (collectively, the “Charter
Documents”).

 

3.2.         Authorization. Each Seller has the power under applicable law and
its Charter Documents to execute and deliver this Agreement and to perform its
obligations hereunder. All corporate and other actions or proceedings to be
taken by or on the part of Sellers to authorize and permit the execution and
delivery by Sellers of this Agreement and the instruments required to be
executed and delivered by it pursuant hereto, the performance by it of its
obligations hereunder and thereunder, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly and properly taken.
This Agreement and the instruments required to be executed and delivered
pursuant hereto have been (or, in the case of any instruments to be entered into
at or prior to the Closing, will be) duly executed and delivered by each Seller
and each constitutes (or, will constitute) the legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, rehabilitation, moratorium and other
similar laws affecting the rights and remedies of creditors generally and (b)
general principles of equity, regardless of whether applied in proceedings in
equity or at law.

 

3.3.          Capitalization. Schedule 3.3 contains a true, accurate and
complete listing of all outstanding equity interests of each Seller, including
securities exchangeable for or convertible into capital stock of such Seller,
and the ownership of such outstanding equity interests. All of the outstanding
shares of capital stock of each Seller have been duly authorized, validly
issued, and are fully paid and non-assessable. There are no outstanding options,
warrants or other rights to purchase, sell or otherwise dispose of, or rights to
exchange or convert into, any securities of or interests in any Seller. There is
no contractual obligation, or provision in the Charter Documents, which
obligates a Seller to purchase, redeem or otherwise acquire, or make any payment
(including any dividend or distribution) in respect of, any securities of or
interests in such Seller.

 

 

 
16

--------------------------------------------------------------------------------

 

 

3.4.           Noncontravention. The execution, delivery and performance by each
Seller of this Agreement, and the consummation by such Seller of the
transactions contemplated hereby (including the assignments referred to in
Section 2.1), will not: (a) conflict with, or result in a breach or violation
of, any provision of the Charter Documents; (b) except as set forth on Schedule
3.4, to the degree of having a Material Adverse Effect on the Acquired Assets,
conflict with, result in a breach of or default (or give rise to any right to
accelerate, terminate, modify, cancel or require any notice) under, or result in
the imposition of a Lien upon any of the Acquired Assets, or any of the assets
of such Seller under, any agreement, contract, lease, license, instrument or
other arrangement to which such Seller is a party or by which such Seller or the
properties or assets of such Seller may be bound; or (c) to any Sellers’
Knowledge, violate any Law or Regulation applicable to any Seller or by which
any Seller or any of the properties or assets of such Seller may be bound.

 

3.5.           Brokers’ Fees. Except as set forth on Schedule 3.5, Sellers do
not have any liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Purchaser could become liable or obligated.

 

3.6.           Title to Assets. Except for properties and assets disposed of in
the Ordinary Course of Business since the date of the Most Recent Balance Sheet,
Sellers have good and marketable title to, or a valid and subsisting leasehold
interest in, and the power to sell the properties and assets used in the
Business, whether real or personal and whether tangible or intangible, located
on its premises (except for employees’ personal effects), reflected on the Most
Recent Balance Sheet or acquired after the date of the Most Recent Balance Sheet
(including the Acquired Assets), free and clear of all Liens. All tangible
assets owned or leased by Sellers, taken as a whole, are in good operating
condition and repair (subject to normal wear and tear). Other than the Excluded
Assets, the Acquired Assets collectively constitute all of the assets necessary
to conduct the Business in all material respects as it is presently conducted.

 

3.7.            Financial Statements, etc. Sellers have furnished Purchaser with
copies of the following financial statements (collectively, the “Financial
Statements”):

 

(a)     the Most Recent Balance Sheet, which is set forth on Schedule 3.7, and
the related statements of income, changes in stockholders’ equity and cash flow
of Sellers for the 12-month period ended on December 31, 2016; and

 

(b)     the consolidated balance sheets of Sellers as of December 31, 2015,
December 31, 2014 and December 31, 2013 and the related statements of income,
changes in stockholders’ equity and cash flow of Sellers for the 12-month
periods ended on such dates.

 

The Financial Statements (i) were prepared in accordance with the books and
records of Sellers, (ii) present fairly in all material respects the financial
position and results of operations of Sellers as of the respective dates of such
statements and for the periods covered thereby, and (iii) were prepared in
accordance with GAAP consistently applied.

 

 

 
17

--------------------------------------------------------------------------------

 

 

3.8.            Absence of Changes; Operations in Ordinary Course.

 

(a)     No Material Adverse Effect. Since date of the Most Recent Balance Sheet,
no event, change or circumstance has occurred that has had, or is reasonably
likely to have, a Material Adverse Effect on the Acquired Assets.

 

(b)     Operations in Ordinary Course. Except as set forth on Schedule 3.8(b),
since the date of the Most Recent Balance Sheet, Sellers have not in any
material respect: (i) increased the compensation, bonuses or fee arrangements
of, changed the terms of employment of, or paid any bonuses to any of its
directors, officers, employees, consultants, agents, members, investors or
Affiliated Persons; (ii) entered into any contract providing for the employment
or consultancy of any Person on a full-time, part-time, consulting or other
basis that is not terminable at any time by Sellers; (iii) incurred any
Outstanding Indebtedness; (iv) entered into or performed any contract,
agreement, deed, mortgage, lease, license, instrument, commitment, undertaking,
arrangement, understanding or other transaction, not in the Ordinary Course of
Business, other than as specifically contemplated by this Agreement; (v) made or
canceled any loan or advance of funds or assets of any kind to (A) any of its
directors, officers, employees, consultants, agents, members, investors or
Affiliated Persons, or (B) any other Person or entity other than in the Ordinary
Course of Business; (vi) distributed any property or assets of Sellers other
than in the Ordinary Course of Business; or (viii) reduced in any way any
liability set forth on the Most Recent Balance Sheet (including any liability
set forth in any notes thereto).

 

(c)     No Commitments. None of the Sellers has committed to take any action
referred to in Sections 3.8(a) and 3.8(b).

 

3.9.           Undisclosed Liabilities. Sellers do not have any material
liabilities of any nature whatsoever, whether absolute, accrued, contingent,
determined, determinable or otherwise, nor has there occurred any condition,
situation or set of circumstances that could reasonably result in such
liabilities, in each case other than (i) liabilities in usual amounts incurred
in the Ordinary Course of Business, or (ii) liabilities set forth on the face of
the Most Recent Balance Sheet.

 

 

 
18

--------------------------------------------------------------------------------

 

 

3.10.          Taxes. All Tax Returns that are required to be filed on or before
the Closing Date relating to the conduct of the Business or the ownership of the
Acquired Assets have (or by the Closing Date will have) been filed on a timely
basis, and all such Tax Returns, are correct and complete in all material
respects and were prepared in accordance with applicable Law and Regulation. All
Taxes (whether or not shown on any Tax Return) relating to the conduct of the
Business or the ownership of the Acquired Assets that are due and payable have
(or by the Closing Date will have) been paid. Sellers have withheld and paid (or
deposited in appropriate accounts) all required withholding Taxes with respect
to employees, independent contractors, creditors, members, investors or other
third parties in connection with the conduct of the Business or the ownership of
the Acquired Assets and all Forms W-2 and 1099 have been properly completed and
timely filed. There are no waivers or agreements with respect to the extension
of any statute of limitations relating to Taxes of Sellers or in respect of the
Business or the Acquired Assets. No claim has ever been made whether in writing
or to any Sellers’ Knowledge otherwise by an authority in a jurisdiction where
no Tax Returns are filed in respect of the Business or the Acquired Assets or
filed by Sellers that it may be subject to taxation by that jurisdiction, which
claim has not been resolved. No Taxing authority has asserted in writing any
adjustment that could result in an additional Tax payable with respect to the
conduct of the Business or the ownership of the Acquired Assets. There is no
pending, or to any Sellers’ Knowledge, threatened audit, examination,
investigation, dispute, proceeding or claim for which Sellers have received
written notice, or any ongoing, pending or threatened litigation, relating to
any Tax imposed with respect to the conduct of the Business or the ownership of
the Acquired Assets. Sellers have not been a member of any affiliated group
filing a consolidated federal income return nor has any liability for Taxes of
any other Person (a) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign law) or (b) as a transferee or
successor, by contract or otherwise. There are no Liens on any of the Acquired
Assets related to, arising from or in connection with the failure (or alleged
failure) to pay any Tax. The unpaid Taxes of Sellers (and of any subsidiaries)
(A) did not, as of the Most Recent Balance Sheet date, exceed the reserve for
Tax liability (rather than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income) set forth on the face of the
Most Recent Balance Sheet (rather than in any notes thereto) and (B) do not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with past custom and practice of Sellers (and their respective
subsidiaries) in filing their Tax Returns. Sellers have delivered to Purchaser
correct and complete copies of all income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by Sellers since
January 1, 2010. None of the Assumed Liabilities is an obligation to make any
payment that is not deductible as a result of Section 280G of the Code (or a
comparable state, local or foreign law). Sellers are not a party to any Tax
allocation or sharing agreement. Sellers have disclosed on their respective Tax
Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code Section 6662.

 

3.11.          Title to Assets; Real Estate.

 

(a)     Each Seller has good and valid title to all of its properties and
assets, real or personal (except as sold or disposed of subsequent to the date
hereof in the Ordinary Course of Business), free and clear of any Liens.

 

(b)     Sellers do not own any real property. Set forth on Schedule 3.11 is a
complete and correct description of all leases and sub-leases (“Leases”) on real
property to which a Seller is a party. Except as described on Schedule 3.11,
there is no Person (other than a Seller) in possession of the leased real
property. Sellers have not received notice of any material default or event that
with notice or lapse of time, or both, would constitute a default by a Seller
under any of the Leases, and no Seller is in default in any material respect
under any of the Leases. To Sellers’ Knowledge, each Lease set forth in Schedule
3.11 will continue to be legal, valid, binding, enforceable and in full force
and effect on identical terms following the consummation of the transactions
contemplated hereby. True, complete and correct copies of the Leases have been
delivered to Purchaser.

 

 

 
19

--------------------------------------------------------------------------------

 

 

3.12.          Conformity with Law, etc.

 

(a)     Except as set forth on Schedule 3.12, since January 1, 2012, Sellers
have not been, and are not, in violation of, or in default under, the Charter
Documents, and Sellers have not been, and are not, in material violation of, or
in material default under, any Law or Regulation, whether heretofore or now in
effect. All governmental and regulatory licenses and permits necessary in
connection with the operations of Sellers are in full force and effect. Except
to the extent set forth on Schedule 3.12, there are no pending or, to any
Sellers’ Knowledge, threatened, claims, investigations, lawsuits, administrative
proceedings (including with respect to harassment or discrimination with respect
to an employee) against any Seller or any employee of any Seller (in his or her
capacity as such or as a result of his or her conduct during the course of
employment) or, to any Sellers’ Knowledge, any basis therefor.

 

(b)     There are no proceedings pending or, to Sellers’ Knowledge, no event has
occurred or condition exists that is reasonably likely to form the basis for any
proceeding that is reasonably likely to result in the revocation, cancellation
or suspension, or any adverse modification, of any permit, license, certificate
of authority, order or approval of any federal, state, local or foreign
governmental or regulatory body or self-regulatory body, and the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby will not result in any such revocation, cancellation, suspension or
modification.

 

(c)     Sellers do not have, nor at any time since January 1, 2012 has any
Seller had, any agreements or understandings (i) with any individual shareholder
or group of shareholders to permit or encourage the practice of short-term
buying or selling of shares of investment companies registered under the
Investment Company Act or (ii) relating to the receipt and transmission of
orders to purchase or redeem shares of investment companies registered under the
Investment Company Act after 4:00 p.m. Eastern time, other than arrangements
with financial intermediaries (including retirement plan administrators) who are
to receive orders from investors prior to 4:00 p.m. Eastern time.

 

3.13.         Benefit Plans.

 

(a)     Seller Plans. Schedule 3.13(a) sets forth: (i) all Employee Plans (A)
that are maintained by a Seller or any corporation, trust, partnership or other
entity (a “Related Entity”) that would be considered as a single employer with
such Seller under Section 4001(b)(1) of ERISA, or Section 414(b), 414(c), 414(m)
or 414(o) of the Code, or to which a Seller or any Related Entity contributes or
is required to contribute or with respect to which such Seller or any Related
Entity has or may have any liability for premiums or benefits, and (B) any
Employee Plans that benefit any employee of a Seller (each a “Seller Plan”); and
(ii) all plans, agreements, policies and arrangements that would be Seller Plans
if the term “employee” were construed to include outside directors, consultants
or other independent contractors who provide services to, or for the benefit of,
a Seller. With respect to each Employee Plan, Sellers have provided or made
available to Purchaser accurate, current and complete copies of each of the
following: (1) if the plan has been reduced to writing, the plan document
together with all amendments; (2) if the plan has not been reduced to writing, a
written summary of all material plan terms; (3) copies of any summary plan
descriptions, summary of material modifications, employee handbooks or similar
employee communications; (4) the three most recent annual reports (Form 5500
series and all schedules and financial statements attached thereto), if any,
required under ERISA or the Code in connection with each Seller Plan; and (5)
the most recently received Internal Revenue Service determination or opinion
letter for each Seller Plan intended to qualify under Section 401(a) of the
Code.

 

 

 
20

--------------------------------------------------------------------------------

 

 

(b)     No Liability. Except for payments contemplated by this Agreement, no
circumstance exists and no event (including any action or any failure to take
any action) has occurred with respect to any Employee Plan currently or formerly
maintained by a Seller or any Related Entity, or to which a Seller or any
Related Entity is or has been required to contribute, that could subject a
Seller to any material liability (including any penalty for failure to timely
file any required report with any governmental agency) or Lien under ERISA or
the Code (other than any liabilities a Seller may have incurred in the Ordinary
Course of Business to pay benefits when due under such Employee Plans), nor will
the transactions contemplated by this Agreement give rise to any such liability
or Lien. All amounts required to be paid or accrued by a Seller in connection
with any funded Employee Plan have been timely paid or accrued, as applicable.

 

(c)     Multiemployer Plans. With respect to current and former employees of a
Seller, neither such Seller nor any Related Entity contributes, or ever has
contributed or been required to contribute, to any multiemployer plan within the
meaning of Section 3(37) of ERISA (a “Multiemployer Plan”) or has any liability
to employees (including withdrawal liability) under any Multiemployer Plan.

 

(d)     Retiree Benefits; Certain Welfare Plans. Except as required under
Sections 601 through 609 of ERISA, no Employee Plan that is a Welfare Plan
provides benefits or coverage following retirement or other termination of
employment. Sellers have complied in all material respects with Sections 601
through 609 of ERISA. Nothing has occurred with respect to any Employee Plan
described in Section 4980B of the Code that could subject a Seller or any
Related Entity to a Tax under Section 4980B of the Code.

 

(e)     Severance, Etc. Except as set forth on Schedule 3.13(e), the
transactions contemplated by this Agreement shall not, whether alone or upon the
occurrence of any additional or subsequent event, result in any payment of
severance or other compensation to, or any acceleration, vesting or increase in
benefits under any Employee Plan for the benefit of, any employee. None of the
Assumed Liabilities is an obligation to make a payment that will not be
deductible under Section 280G of the Code or that will be subject to Taxes under
Section 4999 of the Code.

 

 

 
21

--------------------------------------------------------------------------------

 

 

(f)     Employee Plans. All plans listed on Schedule 3.13(a) are fully insured
and are currently in effect. Sellers have paid all premiums that have been
billed in connection with each of the plans listed in Schedule 3.13(a).

 

3.14.          Labor Relations. Schedule 3.14 sets forth a list of each Employee
of Sellers and the salary or wage rate and bonus payable to such Employee.
Except as set forth on Schedule 3.14, there currently is no existing dispute or
controversy between any Seller and any of such Seller’s Employees that has had,
or would reasonably be expected to have, a Material Adverse Effect on such
Seller, the Business or the Acquired Assets, and no executive officer’s or other
key employee’s employment with a Seller has been terminated for any reason nor
has any such officer or employee notified any Seller of his or her intention to
resign or retire since January 1, 2012. Sellers do not anticipate that any
Seller’s relationship with any of the Employees will have, or would reasonably
be expected to have, a Material Adverse Effect on any Seller or the Acquired
Assets. Sellers are in compliance in all material respects with all employment
agreements and all other agreements or understandings, whether oral or written,
with all past, present and prospective Employees of Sellers, and a true, correct
and complete copy of each such agreement has been delivered to Purchaser.
Sellers have complied in all material respects with all applicable state,
federal and foreign laws and regulations respecting employment and employment
practices, terms and conditions of employment, wages and hours and other Law or
Regulation related to employment. Sellers are not in arrears in the payment of
wages, withholding or social security Taxes, unemployment insurance premiums or
other similar obligations.

 

3.15.           Intellectual Property.

 

(a)     Intellectual Property. Except as set forth on Schedule 3.15(a), Sellers
have all right, title and interest in and to (A) all Intellectual Property used
in the conduct of the Business and necessary for the ongoing conduct of such
business and (B) all Intellectual Property currently being developed to be used
in the conduct of the Business, all of which is identified on Schedule 3.15(a).
Except as set forth on Schedule 3.15(a), to Sellers’ Knowledge, no other Person
has any right, by license or otherwise, to use the Intellectual Property. To
Sellers’ Knowledge, Sellers have not interfered with, infringed upon,
misappropriated or violated any Intellectual Property rights of any third party,
and no Seller nor any Seller’s directors or officers has ever received any
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation or violation (including any claim that a Seller
must license or refrain from using any Intellectual Property rights of any third
party). To Sellers’ Knowledge, no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with, any Intellectual
Property.

 

(b)     Licenses. Schedule 3.15(b) identifies (i) each written license,
sublicense, agreement or permission pursuant to which any Seller uses any
Intellectual Property owned by a third party, except shrink wrap software
licenses (the “Written Licenses”), and (ii) each item of Intellectual Property
covered by the Written Licenses. Sellers have delivered to Purchaser true,
correct and complete copies of all of the Written Licenses, each as amended and
in effect. There are no outstanding, and to Sellers’ Knowledge, no threatened,
disputes with respect to any item of Intellectual Property required to be
identified on Schedule 3.15(b).

 

 

 
22

--------------------------------------------------------------------------------

 

 

3.16.        Environmental Matters. Sellers have operated in compliance in all
respects with all Environmental Laws and have no liability under any
Environmental Laws, except for such noncompliance or liability as does not and
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect. Sellers have provided to Purchaser copies of all
environmental reports, audits and other material environmental documents
relating to Sellers or the Acquired Assets (including the leased real property
described on Schedule 3.11) that are in the possession, custody or control of
Sellers.

 

3.17.        Contracts.

 

(a)     Except as set forth on Schedule 3.17(a) and except for contracts entered
into in connection with this Agreement and the transactions contemplated hereby,
Sellers are not a party to, or bound by, any contract or group of contracts of
any kind which is to be performed after the Closing Date and pursuant to which
Sellers are or would be obligated to expend more than $10,000 on an individual
basis or $25,000 in the aggregate, and which is not subject to cancellation by
any Seller upon less than sixty (60) days’ notice or without penalty or
increased cost. Also set forth on Schedule 3.17(a) is a list of all contracts
and agreements with Affiliated Persons. A true and complete copy of each written
contract, agreement or other instrument referred to on Schedule 3.17(a) has been
provided to Purchaser, and each oral contract or agreement referred to on
Schedule 3.17(a) has been described in reasonable detail to Purchaser. Each
contract, agreement or other instrument referred to on Schedule 2.1(e) and
Schedule 3.17(a) is a valid and effective in accordance with its respective
terms, and there is not with respect to Sellers or, to Sellers’ Knowledge with
respect to any counterparty, under any such contract, agreement or other
instrument, an existing material breach or event which, with the giving of
notice or the lapse of time or both, would become such a breach.

 

(b)     Sellers are not in material default under any Lease, contract, mortgage,
promissory note, deed of trust, loan, guaranty or other commitment or
arrangement referred to on Schedule 3.17(a), and no event has occurred or
condition exists that with notice or the passage of time would constitute such a
default.

 

3.18.        Payments to Intermediaries. Except as set forth on Schedule 3.18,
Sellers have not made any payments to any financial intermediary since January
1, 2012 that are in the nature of either (a) “revenue sharing,” (b) payments for
recordkeeping, sub-accounting, shareholder servicing, account maintenance or the
like, or (c) payments to solicitors.

 

3.19.        Transactions with Affiliated Persons. Except as set forth on
Schedule 3.19, no Affiliated Person of a Seller nor any member of the immediate
family of any Affiliated Person of a Seller (i) is a competitor, customer or
supplier of a Seller, (ii) has any right to or interest in, other than rights
and interests related to such Person’s role with a Seller, any asset, tangible
or intangible, which is used in the operations of a Seller, or (iii) has any
Outstanding Indebtedness to or from a Seller.

 

 

 
23

--------------------------------------------------------------------------------

 

 

3.20.        No Illegal Payments, etc. Neither Sellers nor any of the directors,
officers, employees or agents of any Seller (a) has directly or indirectly (i)
given or agreed to give any illegal gift, contribution, payment or similar
benefit to any supplier, customer, governmental official or employee or other
Person who was, is or may be in a position to help or hinder a Seller (or assist
in connection with any actual or proposed transaction), or (ii) made or agreed
to make any illegal contribution, or reimbursed any illegal political gift or
contribution made by any other Person, to any candidate for federal, state,
local or foreign public office which might subject a Seller or any of a Seller’s
assets to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, or (b) has established or maintained any unrecorded
fund or asset or made any false entries on any books or records for any purpose.

 

3.21.        Litigation. Except as set forth in Schedule 3.21 (which matters
have not had, and are not reasonably likely to have, a Material Adverse Effect,)
there are no actions, suits, proceedings or investigations pending or, to any
Sellers’ Knowledge, threatened, against a Seller at law, in equity or otherwise,
in, before or by any court or governmental agency or authority which
individually or in the aggregate would materially affect a Seller or its
ownership of, or interest in, any Acquired Asset or the use or exercise by a
Seller of any Acquired Asset or would call into question the validity or hinder
the enforceability or performance of this Agreement.

 

3.22.       Outstanding Indebtedness and Subsidiaries. Except as set forth on
Schedule 3.22, Sellers do not have any Outstanding Indebtedness and are not
party to any agreement providing for the borrowing or lending of money.
Immediately after the Closing, Sellers will not have any Outstanding
Indebtedness and will not be party to any agreement providing for the borrowing
or lending of money. The Business has been conducted by Sellers directly and not
through any Subsidiary, joint venture, partnership or other entity.

 

3.23.        Consents. The execution, delivery and performance of this Agreement
will not require Sellers to obtain any consent, waiver, authorization or
approval of, or make any filing with or give notice to, any person, entity or
governmental authority, except for those consents contemplated by Section 7.9.

 

3.24.        Regulatory Matters.

 

(a)     Sellers are duly registered and in good standing with the SEC and in
each state in which it does business, and is currently a member in good standing
with FINRA. All material governmental approvals, permits and licenses required
to conduct the Business have been obtained and are in full force and effect and
are being complied with in all material respects.

 

(b)     Sellers have complied with the requirements for registration with the
SEC and with each state in which it does business, and for membership with
FINRA, and has made all disclosures required to be made in connection with such
registration and membership.

 

3.25.        Governmental Authority Investigations or Penalties. Sellers have
not been enjoined, indicted, convicted, settled or made the subject of a court,
arbitral, administrative or disciplinary proceeding, consent decree, or
administrative order on account of or alleging a violation of applicable Law or
Regulation.

 

 

 
24

--------------------------------------------------------------------------------

 

 

3.26.        Full Disclosure. There is no fact relating specifically to a Seller
which, to the Sellers’ Knowledge, they have not disclosed in writing to
Purchaser which has had or could reasonably be expected to have a Material
Adverse Effect. No statement made in this Agreement or any other certificates,
documents, instruments, schedules, exhibits, written statements or other items
prepared or supplied by the Sellers with respect to the transactions
contemplated hereby, to the Sellers’ Knowledge, contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements made not materially misleading. To the Sellers’ Knowledge, there is
no existing fact relating specifically to a Seller, which would have, or
reasonably be expected to have, a Material Adverse Effect.

 

4.

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

In order to induce Sellers to enter into and perform this Agreement and to
consummate the transactions contemplated hereby, Purchaser represents and
warrants to Sellers that except as set forth on the Disclosure Schedules:

 

4.1.          Organization. Purchaser is duly organized, validly existing and in
good standing under the laws of the State of Delaware with full power and
authority to own or lease and use its properties and assets, to carry on its
business as such business is now conducted, to execute and deliver this
Agreement, and to consummate the transactions contemplated hereby. Purchaser is
duly qualified or licensed to do business, and is in good standing, as a foreign
corporation in each jurisdiction in which the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except for such failures to be so
qualified or licensed and in good standing as could not reasonably be expected
to have a Material Adverse Effect on Purchaser. The statements contained in the
recitals with respect to Purchaser are true and correct as of the date hereof.

 

4.2.          Authorization. Purchaser has the power under applicable law and
its certificate of incorporation as in effect on the date hereof and bylaws as
amended through the date hereof (collectively, the “Purchaser’s Charter
Documents”) to perform its obligations hereunder. All corporate and other
actions or proceedings to be taken by or on the part of Purchaser to authorize
and permit the execution and delivery by Purchaser of this Agreement and the
instruments required to be executed and delivered by it pursuant hereto, the
performance by it of its obligations hereunder and thereunder, and the
consummation by it of the transactions contemplated herein and therein, have
been duly and properly taken. This Agreement and the instruments required to be
executed and delivered pursuant hereto have been (or, in the case of any
instruments to be entered into at or prior to the Closing, will be) duly
executed and delivered by Purchaser and each constitutes (or, will constitute)
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the rights and
remedies of creditors generally and (b) general principles of equity, regardless
of whether applied in proceedings in equity or at law.

 

 

 
25

--------------------------------------------------------------------------------

 

 

4.3.          Capitalization. The authorized capital stock of Purchaser consists
of (i) 75,000,000 shares of common stock, $0.02 par value, of which 12,437,916
shares are issued and outstanding as of the date of this Agreement and
10,000,000 shares of preferred stock, $0.01 par value, none of which are issued
and outstanding. All of the outstanding shares of capital stock of Purchaser
have been duly authorized, validly issued, and are fully paid and
non-assessable. There are no outstanding options, warrants or other rights to
purchase, sell or otherwise dispose of, or rights to exchange or convert into,
any securities of or interests in Purchaser. There is no contractual obligation,
or provision in the Purchaser’s Charter Documents, which obligates Purchaser to
purchase, redeem or otherwise acquire, or make any payment (including any
dividend or distribution) in respect of, any securities of or interests in
Purchaser.

 

4.4.         Noncontravention. The execution, delivery and performance by
Purchaser of this Agreement, and the consummation by Purchaser of the
transactions contemplated hereby (including the assignments and assumptions
referred to in Sections 2.1 and 2.3), will not: (a) conflict with, or result in
a breach or violation of, any provision of the Purchaser’s Charter Documents;
(b) to the degree of having a Material Adverse Effect, conflict with, result in
a breach of or default (or give rise to any right to accelerate, terminate,
modify, cancel or require any notice) under any agreement, contract, lease,
license, instrument or other arrangement to which Purchaser is a party or by
which Purchaser or its properties or assets may be bound; or (c) to Purchaser’s
Knowledge, violate any Law or Regulation applicable to Purchaser or by which it
or any of its properties or assets may be bound. Purchaser does not need to give
any notice to, make any filing with, or obtain any authorization, consent or
approval of, any government or governmental agency in order for the parties to
consummate the transactions contemplated by this Agreement (including the
assignments and assumptions referred to in Sections 2.1 and 2.3).

 

4.5.          Conformity with Law, etc. Purchaser has conducted and is
conducting its business in compliance with applicable Laws and Regulations.
Purchaser has not been or is not in violation of, or in default under, any Laws
or Regulations, whether heretofore or now in effect, except for such violations
and defaults as do not and would not reasonably be expected to have a Material
Adverse Effect. All governmental or regulatory licenses and permits necessary in
connection with the operations of Purchaser are in full force and effect. There
are no pending or threatened claims, investigations, lawsuits or administrative
proceedings (including with respect to harassment or discrimination with respect
to an employee) against Purchaser or any employee of Purchaser (in his or her
capacity as such or as a result of his or her conduct during the course of
employment) or, to Purchaser’s knowledge, any basis therefor.

 

4.6.          Brokers’ Fees. Purchaser has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Sellers could become
liable or obliged.

 

4.7.          Litigation. There are no actions, suits, proceedings or
investigations pending or to Purchaser’s Knowledge threatened against Purchaser
at law, in equity or otherwise, in, before or by any court or governmental
agency or authority which individually or in the aggregate would (i) have a
Material Adverse Effect on Purchaser or (ii) would call into question the
validity or hinder the enforceability or performance of this Agreement.

 

 

 
26

--------------------------------------------------------------------------------

 

 

4.8.          Valid Issuance of Share Consideration. Any Share Consideration,
when issued and delivered in accordance with this Agreement, will be duly and
validly issued, fully paid, nonassessable, and free of any Lien or other
restrictions on transfer other than restrictions on transfer under applicable
state and federal securities laws, and will be issued in compliance with all
applicable state and federal securities laws.

 

4.9.          Material Adverse Effect. No event has occurred that individually
or in the aggregate would have a Material Adverse Effect on Purchaser since
Purchaser’s last Form 10-Q public securities filing.

 

5.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.

 

The obligations of Purchaser to effect the purchase of the Acquired Assets and
to consummate the other transactions contemplated hereby are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

 

5.1.          Representations and Warranties. The representations and warranties
made by the Sellers in this Agreement (including the Exhibits and Schedules
hereto) or in any written statement, list or certificate furnished pursuant to
this Agreement that are qualified as to materiality or that contain a Material
Adverse Effect qualifier shall be true and correct, and those not so qualified
shall be true and correct in all material respects, as of the date hereof and as
of the Closing Date as if made on and as of the Closing Date (except that the
representations and warranties that by their terms speak as of the date of this
Agreement or some other date are true and correct (or true and correct in all
material respects, as applicable) as of such date).

 

5.2.          Performance of Obligations. Sellers shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement or any Sellers’ Ancillary Document to be performed or complied
with by Sellers on or prior to the Closing Date.

 

5.3.          Injunctions, etc No action or proceeding shall have been
instituted or threatened prior to or on the Closing Date before any court or
governmental body or authority pertaining to the transactions contemplated by
this Agreement, the result of which could prevent, in any material way limit or
make illegal, the consummation of such transactions. No United States, state or
foreign governmental authority or other agency or commission or United States,
state or foreign court of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other order (whether temporary, preliminary or permanent) that is in effect and
has the effect of prohibiting consummation of the transactions contemplated by
this Agreement.

 

5.4.          Consents Under Contracts. Sellers shall have obtained all
consents, waivers and approvals required in connection with the sale, transfer,
assignment or conveyance by Sellers to Purchaser of the Acquired Assets,
including, without limitation, those set forth on Schedule 3.4, except to the
extent such consents, waivers and approvals are not reasonably likely to have a
Material Adverse Effect on the Acquired Assets.

 

5.5.          Governmental Approvals. All governmental agencies, departments,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable Law or Regulation for the
consummation of the transactions contemplated by this Agreement shall have
consented to, authorized, permitted or approved such transactions, except to the
extent such consents, authorizations and approvals are not reasonably likely to
have a Material Adverse Effect on the Acquired Assets.

 

 

 
27

--------------------------------------------------------------------------------

 

 

5.6.          No Material Adverse Effect. Since the date of the Most Recent
Balance Sheet, (a) there shall not have been any change that has resulted in a
Material Adverse Effect on the Acquired Assets and (b) no event shall have
occurred, and no circumstance shall exist, that would reasonably be expected to
result in a Material Adverse Effect on the Acquired Assets.

 

5.7.          Enforcement or Other Action. No investigation, enforcement action
or action or proceeding, in any of the foregoing cases alleging fraud, shall
have been instituted and remain pending against any Seller by or before any
court, governmental body or self-regulatory body.

 

5.8.          Minimum Revenues. Sellers shall have annualized gross revenue of
at least $35,000,000.00 based on the gross revenues of the four-month period
immediately preceding the Closing Date.

 

5.9.         FIRPTA. Sellers shall have delivered a certificate pursuant to
Treasury Regs. Section 1.1445-2(b)(2), reasonably acceptable to Purchaser and
duly executed by the relevant Persons.

 

5.10.        Officer’s Certificate. Sellers shall have delivered to Purchaser a
certificate, with appropriate supporting documentation, to the effect that each
of the conditions specified in Sections 5.1 through 5.9 has been satisfied in
all respects.

 

5.11.        Non-Competition Agreement. Purchaser shall have received executed
copies of (i) confidentiality, non-competition and non-solicitation agreements
from the individuals set forth on Schedule 5.11 (a) in substantially the form of
Exhibit E, (ii) confidentiality and non-solicitation agreements from the
individuals set forth on Schedule 5.11(b) in substantially the form of Exhibit
F, and each such agreement shall have become effective and be continuing in full
force and effect.

 

5.12.        Assignment Agreements. Sellers shall have executed and delivered to
Purchaser the Assignment and Assumption Agreement, the Trademark Assignment
Agreement and the Bill of Sale.

 

5.13.        Secretary’s Certificate. Sellers shall have delivered to Purchaser
a certificate from the secretary of each Seller (i) certifying copies of the
Charter Documents; (ii) attesting to the resolutions of such Seller’s
shareholders, members or general partner authorizing its execution, delivery and
performance of this Agreement and any Seller’s Ancillary Document to which it is
a party and authorizing specific officers of such Seller to execute the same;
(iii) certifying the names and true signatures of the authorized officers of
such Seller who have signed this Agreement and any Seller’s Ancillary Document
to which it is a party; and (iv) attaching a certificate of good standing from
the Secretary of State of the State of Texas with respect to such Seller.

 

 

 
28

--------------------------------------------------------------------------------

 

 

6.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS.

 

The obligations of Sellers to effect the sale of the Acquired Assets and to
consummate the other transactions contemplated hereby are subject to the
satisfaction on or prior to the Closing Date of each of the following
conditions:

 

6.1.          Representations and Warranties. The representations and warranties
made by Purchaser in this Agreement (including the Exhibits and Schedules
hereto) or in any written statement, list or certificate furnished pursuant to
this Agreement that are qualified as to materiality or that contain a Material
Adverse Effect qualifier shall be true and correct, and those not so qualified
shall be true and correct in all material respects, as of the date hereof and as
of the Closing Date as if made on and as of the Closing Date (except that the
representations and warranties that by their terms speak as of the date of this
Agreement or some other date are true and correct (or true and correct in all
material respects, as applicable) as of such date).

 

6.2.         Performance of Obligations. Purchaser shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement or any Purchaser’s Ancillary Document to be performed or complied
with by it on or prior to the Closing Date.

 

6.3.          Injunctions, etc. No action or proceeding shall have been
instituted or threatened prior to or on the Closing Date before any court or
governmental body or authority pertaining to the transactions contemplated by
this Agreement, the result of which could prevent, in any way limit or make
illegal the consummation of such transactions. No United States, state or
foreign governmental authority or other agency or commission or United States,
state or foreign court of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other order (whether temporary, preliminary or permanent) that is in effect and
has the effect of prohibiting consummation of the transactions contemplated by
this Agreement.

 

6.4.          Governmental Approvals. All governmental agencies, departments,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable Law or Regulation for the
consummation of the transactions contemplated by this Agreement shall have
consented to, authorized, permitted or approved such transactions.

 

6.5.          No Material Adverse Effect. Since Purchaser’s last Form 10-Q
public securities filing, (a) there shall not have been any change that has
resulted in a Material Adverse Effect on Purchaser and (b) no event shall have
occurred, and no circumstance shall exist, that would reasonably be expected to
result in a Material Adverse Effect on Purchaser.

 

6.6.          Officers’ Certificate. Purchaser shall have delivered to Sellers a
certificate to the effect that each of the conditions specified in Sections 6.1
through 6.5 have been satisfied in all respects.

 

6.7.          Assignment Agreement. Purchaser shall have executed and delivered
to Sellers the Assignment and Assumption Agreement, the Trademark Assignment
Agreement and the Bill of Sale.

 

 

 
29

--------------------------------------------------------------------------------

 

  

6.8.          Enforcement or Other Action. No investigation, enforcement action
or proceeding, in any of the foregoing cases alleging fraud, shall have been
instituted and remain pending against Purchaser by or before any court,
governmental body or self-regulatory body.  

 

7.

COVENANTS OF THE PARTIES.

 

7.1.         Payment to Sellers’ Broker Representatives. At the Closing,
Purchaser will issue Share Consideration equal to $975,000.00 (e.g., 300,000
shares at $3.25/share in Share Consideration) directly to Sellers’ broker
representatives identified on Schedule 7.1 in accordance with the allocations
set forth on Schedule 7.1.

 

7.2.         Access to Premises and Information. On and prior to the Closing
Date, Sellers will permit Purchaser and its authorized representatives, on
reasonable prior written notice, to have reasonable access during normal
operating hours to the records and books of account of Sellers (the “Records”)
in possession of Sellers that relate in any manner to the conduct or operations
of Sellers on or prior to the Closing Date, including Records in respect of
accounts payable, bank statements, financial statements and general ledgers,
provided that such access would not unreasonably interfere with the operations
of the Business. In addition, prior to the Closing Date, Sellers will permit
Purchaser and each of its authorized representatives access, on reasonable prior
notice, during normal operating hours to Sellers’ real property to allow
Purchaser or its representatives to conduct such assessments and perform such
analyses and planning as it deems appropriate, provided that such access would
not unreasonably interfere with the operations of the Business.

 

7.3.          Conduct of Business of Sellers Prior to Closing. Prior to the
Closing, Sellers will conduct the Business in the Ordinary Course of Business.
Without limiting the generality of the foregoing, without the prior consent of
Purchaser after the date hereof or except as contemplated by the terms of this
Agreement or except as set forth on Schedule 7.2, Sellers will not: (a) increase
the compensation (including bonus) payable on or after the date hereof, or to
become payable on or after the date hereof, to any employee of a Seller; (b)
enter into or perform any transactions with Affiliated Persons or other
transactions other than on an arm’s length basis and in the Ordinary Course of
Business; (c) pay any dividends, purchase or redeem any securities of or
interests in a Seller, or make any other distributions to shareholders or
investors; (d) incur or guaranty any liabilities or indebtedness of any kind
other than indebtedness incurred in the Ordinary Course of Business that does
not, and would not reasonably be expected to, in the aggregate have a Material
Adverse Effect; (e) amend the Charter Documents; (f) dispose of any assets,
except for sales or dispositions in the Ordinary Course of Business; (g) take
any other action or enter into any other transaction of the sort described in
Section 3.8(b); (h) reduce in any way any liability set forth on the Most Recent
Balance Sheet (including in any notes thereto) other than in the Ordinary Course
of Business; (i) increase the fees payable by clients or (j) enter into any
agreement to take any of the actions specified in clauses (a) through (i) above.
Sellers shall pay all Taxes and file all Tax Returns related to Sellers when
due.

 

7.4.          Notice of Developments. From the date hereof until the Closing
Date, Sellers will give Purchaser prompt written notice upon becoming aware of
any material development affecting the Acquired Assets, the Assumed Liabilities
or the Business, or any event or circumstance that could reasonably be expected
to result in a breach of, or inaccuracy in, any of the Sellers’ representations
and warranties.

 

 

 
30

--------------------------------------------------------------------------------

 

 

7.5.         Employees. Purchaser agrees to offer employment effective upon the
Closing (at will or on such other terms as Purchaser may determine) to all the
Employees, with compensation and benefits that are, in the aggregate,
substantially similar to the compensation and benefits provided to similarly
situated Purchaser employees (as of the date any such compensation or benefit is
provided) and that are, in all cases, subject to and in accordance with the
Purchaser employment manual. Nothing herein is intended to, or shall be
construed as, providing any employee with any right to continued employment, or
to any specific terms and conditions of employment.

 

7.6.         Exclusivity. Except for the transactions contemplated by the terms
of this Agreement, Sellers and Sellers’ respective Affiliated Persons will not
on or before the Closing: (a) solicit, initiate, or encourage the submission of
any proposal or offer from any Person relating to, or enter into or consummate
any transaction relating to, the acquisition of a Seller or any securities of or
interests in a Seller or other voting securities of a Seller, or any substantial
portion of the assets of a Seller, including any acquisition structured as a
merger, consolidation or share exchange, sale of assets or any similar
transaction (a “Transaction”); or (b) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to enter, or seek to enter, into a Transaction. Sellers will notify
Purchaser promptly if any Person makes any proposal, offer, inquiry or contact
with respect to any Transaction.

 

7.7.         Restrictive Covenants.

 

(a)     Non-Competition. During the Restricted Period, Sellers shall not,
directly or indirectly, be an owner, founder, shareholder, security holder,
partner, member, advisor, director, consultant, contractor, agent, affiliate or
co-venturer, or otherwise act in any capacity (other than as a holder of less
than 1% of the outstanding equity of a public company) of, in or with respect to
any Competing Business. Without in any way limiting the breadth or generality of
this paragraph, during the Restrictive Period, Sellers shall not, directly or
indirectly, either for itself or for any other Person, (i) solicit, service, or
do businesss with any of Purchaser’s clients or prospective clients for the
benefit of a Seller or any other Person, or divert, entice or otherwise attempt
to take away or diminish the business or patronage of any client or prospective
client of Purchaser; or (ii) induce or attempt to induce any referral source or
other business relation of Purchaser to cease doing business with Purchaser or
otherwise call-on, solicit, service or in any other way interfere with or
diminish the relationship between any such referral source or business relation
and Purchaser.

 

(b)     Non-Solicitation. During the Restricted Period, Sellers shall neither
directly or indirectly either for itself or for any other Person, (i) solicit,
attempt to solicit, hire, or attempt to hire for employment or service as a
consultant, any Person that at such time has been an employee, independent
contractor or consultant of Purchaser at any point during the preceding 12
months, or (ii) otherwise encourage any such employee, independent contractor or
consultant to terminate his or her relationship with Purchaser.

 

 

 
31

--------------------------------------------------------------------------------

 

 

(c)     No Disclosure of Confidential Information. Except as otherwise
explicitly provided herein, each party hereto represents and warrants that it
has not, and covenants and agrees that it will not, disclose to any other
Person, orally or in writing, formally or informally, any of the terms and
conditions of this Agreement and the transactions contemplated hereby (although
the existence of this Agreement and the sale of the Acquired Assets and the
other transactions contemplated by this Agreement may be disclosed, subject to
Section 7.7(d)). Unless this Agreement shall have been terminated without the
occurrence of a Closing, neither party will disclose any information, including
historical and projected financial information, personnel information, customer
or supplier information and information regarding future plans or strategies,
including any such information that is contained in any analyses, compilations,
studies or other documents or records (“Confidential Information”), relating to
the other party, the Business or the Acquired Assets to any other Person without
the prior written consent of the other party. Notwithstanding the foregoing, the
“tax structure” and “tax treatment” of the transactions contemplated hereby
(within the meaning of Treasury Regs. Section 1.6011-4(b)) shall not constitute
Confidential Information hereunder. If this Agreement shall be so terminated and
in any event at all times prior to the Closing, Purchaser will not so disclose
any Confidential Information relating to Sellers or the Business or the Acquired
Assets to any other Person without the prior written consent of Sellers.

 

(d)     Announcements. Each of the parties hereto will consult with each other
as to the form, substance and timing of any press release or other public
disclosure of matters related to this Agreement or any of the transactions
contemplated hereby, and no such press release or other public disclosure shall
be made, and such matters shall be held in confidence by the parties hereto,
unless consented to by the other parties hereto (which consent shall not be
unreasonably withheld or delayed); provided, however, that the parties may make
such disclosures as are required by law after making reasonable efforts in the
circumstances to consult in advance with the other parties.

 

(e)     Permitted Disclosures. No provision of this Section 7.7(e) shall be
construed as prohibiting the following disclosures: (i) disclosures to
appropriate authorities of such information as may be legally required for
federal securities, Tax, accounting or other reporting purposes; (ii)
disclosures with respect to the appropriate Persons at a Seller or Purchaser to
whom a third-party should direct any communications; (iii) disclosures by any
party to its employees and contractors concerning changes in their status and/or
benefits; (iv) confidential disclosures to legal counsel, independent
accountants and lenders and their legal counsel; (v) disclosures to corporate
parents, other corporate Affiliated Persons and direct and indirect equity
investors in such corporate parents and other corporate Affiliated Persons; (vi)
disclosures pursuant to the terms of an order of a court or other governmental
authority of competent jurisdiction; (vii) disclosures required in connection
with legal proceedings; or (viii) disclosures of matters of which there is
public knowledge other than as a result of disclosures made in breach by the
disclosing party hereof.

 

 

 
32

--------------------------------------------------------------------------------

 

 

(f)     Return of Confidential Information. In the event that the parties do not
close the transactions contemplated hereby, each party agrees promptly to return
or destroy (and certify to such destruction) all Confidential Information that
was provided by the other party in contemplation of the transactions hereunder,
to refrain from using such Confidential Information and to keep such
Confidential Information strictly confidential.

 

7.8.          Business Records.

 

(a)     Retention of Records by Purchaser. Purchaser acknowledges that Sellers
may from time to time from and after the Closing require access to copies of
certain of the Records when reasonably required, and agrees that, upon
reasonable prior notice from Sellers, it will, during normal business hours,
provide Sellers with either access to or copies of the Records, subject to the
non-disclosure and confidentiality provisions of Section 7.7. Purchaser agrees
that, prior to the fifth anniversary of the Closing Date, it will not discard or
destroy any of the Records prepared prior to the Closing Date.

 

(b)     Retention of Records by Sellers. Sellers acknowledge that Purchaser may
from time to time from and after the Closing require access to copies of the Tax
records, corporate minute books and corporate stock ledgers of Sellers when
reasonably required, and Sellers agree that, upon reasonable prior notice from
Purchaser, Sellers will, during normal business hours, provide Purchaser with
either access to or copies of the such Tax records, corporate minute books and
corporate stock ledgers, subject to the non-disclosure and confidentiality
provisions of Section 7.7. Sellers agree that, prior to the fifth anniversary of
the Closing Date, it will not discard or destroy any of such records prepared
prior to the Closing Date without the prior written consent of Purchaser.

 

7.9.          Consents. Sellers shall use commercially reasonable efforts to
obtain all required consents required to consummate the transactions
contemplated by this Agreement including, without limitation, those set forth on
Schedule 3.4.

 

7.10.        Regulatory and Other Authorizations and Consents.

 

(a)     Authorization and Consents. Each party shall use commercially reasonable
efforts to obtain all authorizations, consents, orders and approvals of all
federal, state, local and foreign regulatory bodies and officials that may be or
become necessary for such party’s execution and delivery of, and the performance
of such party’s obligations pursuant to, this Agreement, and Purchaser will
cooperate fully with Sellers in promptly seeking to obtain all such
authorizations, consents, orders and approvals. The parties shall not take any
action that will have the effect of delaying, impairing or impeding the receipt
of any required approvals or the termination or expiration of required waiting
periods.

 

 

 
33

--------------------------------------------------------------------------------

 

 

(b)     Cooperation. Each party hereto agrees to cooperate in a commercially
reasonable manner in obtaining any consents and approvals that may be required
in connection with the transactions contemplated by this Agreement.

 

7.11.        Transfer Taxes. Sellers agree to pay all transfer and similar Taxes
incurred as a result of the purchase and sale of the Acquired Assets.

 

7.12.        Payment of Receivables, etc. If a Seller receives any payment or
other amount constituting an Acquired Asset (including any payment or other
amount in respect of any account receivable constituting an Acquired Asset),
then such payment or other amount shall be held by such Seller in trust for the
benefit of Purchaser and shall be promptly delivered by such Seller to Purchaser
in the original form, endorsed in blank, if applicable. If Purchaser receives
any payment or other amount constituting an Excluded Asset (including any
payment or other amount in respect of any account receivable constituting an
Excluded Asset), then such payment or other amount shall be held by Purchaser in
trust for the benefit of Sellers and shall be promptly delivered by Purchaser to
Sellers in the original form, endorsed in blank, if applicable.

 

7.13.        Employee Plans. Sellers will terminate all plans listed on Schedule
3.13(a). Any Employee may participate in the employee plans of Purchaser to the
extent they are offered by Purchaser to similarly situated employees of
Purchaser and to the extent each such Employee is an employee of Purchaser and
qualifies for participation under those plans.

 

7.14.        Continuing Insurance Obligations. For a period of three (3) years
following the Closing, Sellers shall maintain or cause to be maintained in
effect either (i) the Insurance Policies (provided that the Purchaser may
substitute policies of at least the same coverage and amounts containing terms
and conditions which are no less advantageous in all material respects to the
insured parties thereunder) with respect to claims arising from facts or events
that occurred at or before the Closing, including consummation of the
transactions contemplated by this Agreement or (ii) a run-off (i.e., tail)
policy or endorsement with respect to the Insurance Policies covering claims
asserted within three (3) years after the Closing arising from facts or events
that occurred at or before the Closing, including consummation of the
transactions contemplated by this Agreement. Such policies and endorsements
shall name as insureds thereunder all present and former directors and officers
of the Sellers.

 

7.15.       Sublease. Prior to Closing, Sellers and Purchase will coordinate
with the landlord of the Premises in order to enter into a Sublease Agreement on
terms and conditions mutually agreed upon by the parties.

 

7.16.     Further Assurances. At any time and from time to time after the
Closing, at the request of any party and without further consideration, the
other parties will execute and deliver, at the requesting party’s expense, such
instruments and take such action as such party may reasonably determine is
necessary to carry out the transactions contemplated by this Agreement. In
addition, at any time and from time to time after the Closing, at the request of
Purchaser and without further consideration, except as stated below, Sellers
will, at Purchaser’s expense, execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation and take such action as
Purchaser may reasonably determine is necessary to transfer, convey and assign
to Purchaser, and to confirm Purchaser’s title to or interest in the Acquired
Assets, to put Purchaser in actual possession and operating control thereof and
to provide reasonable assistance to Purchaser in exercising all rights with
respect thereto. Sellers hereby constitute and appoint Purchaser and its
successors and assigns, effective as of the Closing Date, as Sellers true and
lawful attorney in fact in connection with the transactions contemplated by this
instrument, with full power of substitution, in the name and stead of each
Seller but on behalf of and for the benefit of Purchaser and its successors and
assigns, to demand and receive any and all of the Acquired Assets and to give
receipt and releases for and in respect of the same and any part thereof, and
from time to time to institute and prosecute, in the name of each Seller or
otherwise, for the benefit of Purchaser or its successors and assigns,
proceedings at law, in equity, or otherwise, which Purchaser or its successors
or assigns reasonably deem proper in order to collect or reduce to possession or
endorse any of the Acquired Assets and to do all acts and things in relation to
the Acquired Assets that Purchaser or its successors or assigns reasonably deem
desirable.

 

 

 
34

--------------------------------------------------------------------------------

 

 

8.

INDEMNIFICATION.

 

8.1.          Survival of Representations, Warranties, Covenants and
Indemnities.

 

(a)     Representations, Warranties, Covenants and Indemnities of Sellers. All
of the representations and warranties of Sellers (except for those contained in
Sections 3.2 (Authorization), 3.5 (Brokers’ Fees), 3.6 (Title to Assets), 3.8(b)
(Operations in Ordinary Course), 3.10 (Taxes), 3.13 (Benefit Plans), 3.16
(Environmental Matters) and 3.24 (Regulatory Matters)) contained herein or in
any document, certificate or other instrument required to be delivered hereunder
shall survive the Closing and continue in full force and effect until the third
anniversary of the Closing Date. The representations and warranties of Sellers
contained in Sections 3.2 (Authorization), 3.5 (Brokers’ Fees), 3.6 (Title to
Assets), 3.8(b) (Operations in Ordinary Course), 3.10 (Taxes), 3.13 (Benefit
Plans), 3.16 (Environmental Matters) and 3.24 (Regulatory Matters) shall survive
the Closing and shall continue in full force and effect without limit as to
time. The expiration of any survival period with respect to any representation
and warranty, however, shall not affect any claim for any breach of any
representation or warranty if (a) an Indemnification Certificate is given to the
breaching party or parties prior to such termination date or (b) such breach is
a result of fraud. All covenants and other indemnities of Sellers in this
Agreement or in any document or certificate delivered hereunder shall, unless
otherwise specifically provided herein or therein, remain in full force and
effect forever.

 

(b)     Representations, Warranties, Covenants and Indemnities of Purchaser. All
of the representations and warranties of Purchaser contained in Section 4
(except for those contained in Sections 4.2 (Authorization), 4.6 (Brokers’ Fees)
and 4.8 (Valid Issuance of Share Consideration)) shall survive the Closing and
shall continue in full force and effect until the third anniversary of the
Closing Date, and for each Contingent Payment paid to Sellers in the form of
Share Consideration, until the third anniversary of such payment. The
representations and warranties of Purchaser contained in Sections 4.2
(Authorization), 4.6 (Brokers’ Fees) and 4.8 (Valid Issuance of Share
Consideration)) shall survive the Closing and shall continue in full force and
effect without limit as to time. The expiration of any survival period with
respect to any representation and warranty, however, shall not affect any claim
for any breach of any representation or warranty if (a) an Indemnification
Certificate is given to the breaching party or parties prior to such termination
date or (b) such breach is a result of fraud. All covenants and other
indemnities of Purchaser in this Agreement or in any document or certificate
delivered hereunder shall, unless otherwise specifically provided herein or
therein, remain in full force and effect forever.

 

 

 
35

--------------------------------------------------------------------------------

 

 

8.2.          Indemnity by Sellers.

 

(a)     Sellers hereby agree to indemnify, defend and hold harmless Purchaser,
each of Purchaser’s Affiliated Persons and members, and each officer, employee,
agent, advisor, member and manager of the foregoing Persons (collectively, the
“Purchaser Indemnified Parties”) against and in respect of all Losses arising
out of or resulting from:

 

(1)     any breach of any representation or warranty made by a Seller herein or
in any Seller’s Ancillary Document (as each such representation or warranty
would read if all materiality (including Material Adverse Effect) provisions
were not contained therein);

 

(2)     any breach or nonfulfillment by a Seller of, and any noncompliance by a
Seller with, any covenant, agreement or obligation contained herein or in any
Seller’s Ancillary Document;

 

(3)     the ownership of the Acquired Assets and the operation of the Business
prior to the Closing;

 

(4)     any fraudulent action, and any violation of any criminal law, by a
Seller;

 

(5)     any transfer or similar Taxes incurred as a result of the sale of the
Acquired Assets to Purchaser and any other Taxes for which Sellers are liable;
and

 

(6)     any liability of Sellers which is not an Assumed Liability (including
any liability that becomes a liability of Purchaser under any bulk transfer law
of any jurisdiction, under any common law doctrine of de facto merger or
successor liability, or otherwise by operation of law) including, without
limitation, any liability under Section 2.4.

 

(b)     The applicable Purchaser Indemnified Party shall provide each applicable
Seller with an Indemnification Certificate for any claim made in respect of the
indemnification provided in this Section 8.2, whether or not arising out of a
claim by a third party.

 

 

 
36

--------------------------------------------------------------------------------

 

 

8.3.          Indemnity by Purchaser.

 

(a)     Purchaser hereby agrees to indemnify, defend and hold harmless Sellers
and Sellers’ respective directors, officers, employees, agents, advisors,
members, managers and Affiliated Persons (collectively, the “Seller Indemnified
Parties”) against and in respect of all Losses arising out of or resulting from:

 

(1)     any breach of any representation or warranty made by Purchaser herein or
in any Purchaser’s Ancillary Document (as each such representation or warranty
would read if all materiality (including Material Adverse Effect) provisions
were not contained therein);

 

(2)     any breach or nonfulfillment by Purchaser of, or any noncompliance by
Purchaser with, any covenant, agreement or obligation contained herein or in any
Purchaser’s Ancillary Document;

 

(3)     the ownership of the Acquired Assets and the operation of the Business
on or after the Closing;

 

(4)     any fraudulent action, and any violation of any criminal law, by
Purchaser; and

 

(5)     any liability that is an Assumed Liability.

 

(b)     The applicable Seller Indemnified Party shall provide Purchaser with an
Indemnification Certificate for any claim made in respect of the indemnification
provided in this Section 8.3 whether or not arising out of a claim by a third
party.

 

8.4.          Matters Involving Third Parties.

 

(a)     Notice of Third Party Claims. If any third party shall notify any party
(the “Indemnified Party”) with respect to any matter (a “Third Party Claim”)
which may give rise to a claim for indemnification against any Indemnifying
Party under this Section 8, then the Indemnified Party shall promptly give each
Indemnifying Party an Indemnification Certificate; provided, however, that no
delay on the part of the Indemnified Party in notifying any Indemnifying Party
shall relieve the Indemnifying Party from any obligation hereunder unless (and
then solely to the extent) the Indemnifying Party thereby is prejudiced.

 

(b)     Right of Indemnifying Party to Defend Third Party Claims. Any
Indemnifying Party will have the right to defend the Indemnified Party against
the Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party notifies the Indemnified
Party in writing within 90 days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Claim for which the Indemnifying Party is ultimately liable
under this Section 8, (ii) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (iii) settlement of, or
an adverse judgment with respect to, the Third Party Claim is not, in the
reasonable judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party and (iv) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently; provided that clauses (ii) and (iii)
above shall not apply where any third party who brings a Third Party Claim
against the Indemnified Party also brings a claim against the Indemnifying Party
in a single lawsuit; provided further, that in the event that a Third Party
Claim is brought against the Indemnifying Party and the Indemnified Party in a
single lawsuit but such Third Party Claim is brought against the Indemnifying
Party subsequent to the claim being brought against the Indemnified Party, then
the Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (I) the Indemnifying Party shall notify the
Indemnified Party in writing within 90 days after such Third Party Claim is
brought against the Indemnifying Party that the Indemnifying Party will
indemnify the Indemnified Party from and against the entirety of any Losses the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim for which the Indemnifying Party
is ultimately liable under this Section 8 and (II) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently. 

 

 
37

--------------------------------------------------------------------------------

 

 

(c)     Right of Indemnified Party to Participate in Defense of Third Party
Claims. So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 8.4(b), (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, (ii) the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not unreasonably be withheld) and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim unless written agreement is obtained releasing
the Indemnified Party from all liability thereunder.

 

(d)     Right of Indemnified Party to Defend Third Party Claims. In the event
any of the conditions in Section 8.4(b) is or becomes unsatisfied and the rights
of the Indemnified Party are adversely affected thereby, however, (i) the
Indemnified Party may defend against the Third Party Claim in any manner it may
reasonably deem appropriate, (ii) the Indemnifying Parties will reimburse the
Indemnified Party promptly and periodically for the costs of defending against
the Third Party Claim (including attorneys’ fees and expenses) and (iii) the
Indemnifying Parties will remain responsible for any Losses the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim for which the Indemnifying Parties are liable
under this Section 8; provided, however, that the Indemnified Party shall not
consent to any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Parties, which
consent shall not be unreasonably withheld or delayed; provided further,
however, that, in the event that it is determined in a final judgment that the
Indemnified Party is not entitled to indemnification for any Losses in
connection with any Third Party Claim, then the Indemnified Party shall promptly
pay to the Indemnifying Party any amount it received under clause (ii) of this
Section 8.4(d) with respect to such Third Party Claim.

 

 

 
38

--------------------------------------------------------------------------------

 

 

8.5.          Procedures for Resolution of Claims for Indemnification.

 

(a)     Indemnification Certificate. If any Losses shall be paid or accrued by
any Indemnified Party or a claim shall be asserted against any Indemnified
Party, or a proceeding shall be pending which may give rise to any Losses with
respect to which such Indemnified Party would be entitled to be indemnified
hereunder by any Indemnifying Party, such Indemnified Party shall deliver a
certificate (an “Indemnification Certificate”) signed by such Indemnified Party,
to each Indemnifying Party which Indemnification Certificate shall:

 

(1)     state that such Indemnified Party has paid or properly accrued Losses,
or that a claim has been asserted against such Indemnified Party, or a
proceeding is pending, which claim or proceeding may, in such Indemnified
Party’s judgment, result in the incurrence of Losses to which such Indemnified
Party is entitled to indemnification pursuant hereto; and

 

(2)     specify in reasonable detail each individual item of paid or accrued
Losses or each such claim or proceeding and the amount of such paid or accrued
Losses or the amount of Losses that may, in such Indemnified Party’s judgment,
arise from such claim or proceeding.

 

(b)     Objections to Claims. If any Indemnifying Party shall object to the
indemnification sought by any Indemnified Party in respect of any claim or
claims specified in any Indemnification Certificate, such Indemnifying Party
shall, within 30 days after delivery to such Indemnifying Party of such
Indemnification Certificate, deliver in writing to such Indemnified Party an
objection to such Indemnification Certificate to such effect, and such
Indemnifying Party and such Indemnified Party shall, within the 30-day period
beginning on the date of delivery to such Indemnified Party of such written
objection, attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims to which such Indemnifying Party
shall have so objected. If such Indemnified Party and such Indemnifying Party
shall succeed in reaching agreement on their respective rights with respect to
any of such claims, such Indemnified Party and such Indemnifying Party shall
promptly prepare and sign a memorandum setting forth such agreement.

 

(c)     Submission to Arbitration. Any claim specified in any Indemnification
Certificate with respect to which any Indemnified Party and any Indemnifying
Party shall fail to reach an agreement within the 30-day period specified in
Section 8.5(b) shall be submitted to arbitration in Dallas, Texas in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
and judgment upon the award of the arbitrators may be entered in any court of
competent jurisdiction. The costs of such arbitration shall be borne as
determined by the arbitrator.

 

 

 
39

--------------------------------------------------------------------------------

 

 

(d)     Agreed Claims. Claims specified in any Indemnification Certificate to
which any Indemnifying Party shall not object in writing within 30 days after
receipt by such Indemnifying Party of such Indemnification Certificate, claims
covered by a memorandum of agreement of the nature described in Section 8.5(b)
and claims which shall have been determined as provided in Section 8.5(c) are
referred to collectively as “Agreed Claims”.

 

(e)     Payment by Cash or Stock. Any Agreed Claim shall be satisfied by the
applicable Indemnifying Party by delivering to the applicable Indemnified Party
the amount of such Agreed Claim in either cash or by wire transfer of other
immediately available funds by Sellers to Purchaser, or by transfer of Purchaser
stock with a value on the date of transfer equal to the amount of the Agreed
Claim. Notwithstanding the foregoing:

 

(1)     if any Purchaser Indemnified Party shall not have received the amount of
any such Agreed Claim owing to such Purchaser Indemnified Party in cash by wire
transfer or other immediately available funds within 10 days after (A) receipt
by Sellers of any Indemnification Certificate to which Sellers shall have failed
to respond within 30 days after delivery to it of such Indemnification
Certificate, (B) the execution of a memorandum of agreement of the nature
described in Section 8.5(b) or (C) a final judgment of an arbitrator as provided
in Section 8.5(c), then (1) interest at the rate of 5% per annum shall begin to
accrue on the amount of such Agreed Claim and (2) the applicable Purchaser
Indemnified Party, at its sole option, shall have the right (y) to receive from
Sellers a payment in an aggregate amount equal to the sum of (I) the amount of
such Agreed Claim (or any portion thereof) plus (II) all such accrued interest
thereon, and (z) to withhold payment of an aggregate amount equal to the sum of
(I) the amount of such Agreed Claim (or any portion thereof) plus (II) all such
accrued interest thereon, from any amounts owing by Purchaser to Sellers
(including any payments owed under this Agreement); and

 

(2)     if any Seller Indemnified Party shall not have received the amount of
any such Agreed Claim owing to such Seller Indemnified Party in cash by wire
transfer or other immediately available funds within 10 days after (A) receipt
by Purchaser of any Indemnification Certificate to which Purchaser shall have
failed to respond within 30 days after delivery to it of such Indemnification
Certificate, (B) the execution of a memorandum of agreement of the nature
described in Section 8.5(b) or (C) a final judgment of an arbitrator as provided
in Section 8.5(c), then (1) interest at the rate of 5% per annum shall begin to
accrue on the amount of such Agreed Claim and (2) the applicable Seller
Indemnified Party shall have the right (y) to receive from Purchaser a payment
in an amount equal to the sum of (I) the amount of such Agreed Claim (or any
portion thereof) plus (II) all such accrued interest thereon and (z) to withhold
payment of an aggregate amount equal to the sum of (I) the amount of such Agreed
Claim (or any portion thereof) plus (II) all such accrued interest thereon, from
any amounts owing by Sellers to Purchaser (including any payments owed under
this Agreement).

 

 

 
40

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing in Section 8.5(b) through (e), to the extent that
the liability in principle (but not amount) for any Loss is not determinable as
between the applicable Indemnified Party and the applicable Indemnifying Party,
the application of (b) through (e) of this Section 8.5 shall be deferred with
respect to such Loss until such time that the applicable Indemnified Party
provides a further Indemnification Certificate to the applicable Indemnifying
Party pursuant to Section 8.5(a) relating to such Loss and such liability is
determinable. In addition, notwithstanding the foregoing in Section 8.5(e), to
the extent that any portion of a Loss relating to an Agreed Claim has not been
incurred, suffered or paid, or is not then payable, by the applicable
Indemnified Party, then the obligation of the applicable Indemnifying Party to
satisfy the Agreed Claim by delivering to the applicable Indemnified Party the
amount of such Agreed Claim shall be deferred with respect to such portion of
such Loss that has not been incurred, suffered or paid or, is not then payable,
by such applicable Indemnified Party until such time that the applicable
Indemnified Party has incurred, suffered or paid such portion of such Loss or
such portion of such Loss becoming payable by such Indemnified Party, whichever
occurs earliest.

 

(f)     Any indemnity payment hereunder will be treated as an adjustment to the
purchase price for all Tax purposes.

 

8.6.          Limitations on Indemnification.

 

(a)     Subject to the last sentence of this Section 8.6(a), Purchaser
Indemnified Parties shall not assert any claim for indemnification of any Losses
under Section 8.2(a)(1) until such time as the aggregate amount of all such
Losses shall exceed $50,000.00 (the “Deductible”), in which event Sellers shall
only be required to pay or be liable for Losses in excess of the Deductible.
Subject to the last sentence of this Section 8.6(a), the aggregate liability of
Sellers for indemnification claims under Section 8.2(a)(1) shall be limited to
the aggregate amount paid (regardless of the form of payment) by Purchaser to
the Sellers under Sections 2.5 through 2.8 (the “Cap”). Notwithstanding any
provision of this Section 8 to the contrary, the Deductible shall not apply to
any indemnification claim with respect to any breach by Sellers of any
representation or warranty contained in any of Sections 3.2 (Authorization), 3.5
(Brokers’ Fees), 3.6 (Title to Assets), 3.8(b) (Operations in Ordinary Course),
3.10 (Taxes), 3.13 (Benefit Plans), 3.16 (Environmental Matters), 3.21
(Litigation) and 3.24 (Regulatory Matters), or (ii) as a result of any
fraudulent action, which are limited to an aggregate amount, together with any
other liability of Sellers for indemnification claims pursuant to this Section
8.6, equal to the Cap.

 

(b)     Subject to the last sentence of this Section 8.6(b), Seller Indemnified
Parties shall not assert any claim for indemnification of any Losses under
Section 8.3(a)(1) until such time as, and to the extent that, the aggregate
amount of all such Losses shall exceed the Deductible, in which event Purchaser
shall only be required to pay or be liable for Losses in excess of the
Deductible. Subject to the last sentence of this Section 8.6(b), the aggregate
liability of Purchaser for indemnification claims under Section 8.3(a)(1) shall
be limited to the Cap. Notwithstanding any provision of this Section 8 to the
contrary, the Deductible shall not apply to any indemnification claim under this
Section 8 (i) with respect to any breach by Purchaser of any representation or
warranty contained in any of Sections 4.2 (Authorization), 4.6 (Brokers’ Fees)
and 4.8 (Valid Issuance of Share Consideration) and or (ii) as a result of any
fraudulent action.

 

 

 
41

--------------------------------------------------------------------------------

 

 

(c)     Except as provided in Sections 7.6 and 9.9, if the Closing occurs,
indemnification pursuant to this Section 8 shall be the exclusive remedy for any
breach of this Agreement (including any representation, warranty and covenant
contained in this Agreement), other than in respect of claims based on conduct
constituting fraud or intentional misrepresentation.

 

8.7.          Right of Setoff. Subject to the terms of this Agreement, any
amounts payable to Purchaser under this Section 8 may, at Purchaser’s election,
be paid by set-off against any Contingent Payment. The exercise by Purchaser of
such right of set-off, whether or not ultimately determined to be justified,
will not constitute an event of default by Purchaser under this Agreement.
Neither the exercise nor the failure to exercise such right of set-off will
constitute an election of remedies or limit Purchaser in any manner in the
enforcement of any other remedies that may be available to it, and nothing set
forth in this Section 8.7 shall limit Sellers’ indemnification obligations
hereunder for Losses in excess of amounts payable under this Agreement.

 

9.

MISCELLANEOUS.

 

9.1.          Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be sent by (i) hand delivery;
(ii) certified mail, return receipt requested, postage prepaid; (iii) a
nationally recognized overnight courier; or (iv) fax, addressed as follows or to
such other address or addresses of which the respective party shall have
notified the other party in accordance with this Section 9.1.

 

 

If to Sellers, to:

The Williams Financial Group, Inc.

CityPlace Tower

2711 N. Haskell Avenue, Suite 2900

Dallas, Texas 75204

Attention: Claude Connelly and Wilson Williams

       

with a copy to:

James A. Skochdopole

Bell Nunnally & Martin LLP

3232 McKinney Avenue, Suite 1400

Dallas, TX 75204

 

   

If to Purchaser, to:

National Holdings Corporation

410 Park Avenue

New York, NY 10022

Attention: Glenn Worman

       



with a copy to:





 



 

Alston & Bird LLP



90 Park Avenue

New York, NY 10016

Attention: Mark F. McElreath and James H. Sullivan



 

 
42 

--------------------------------------------------------------------------------

 

 

9.2.          Expenses of Transaction. Whether or not the transactions provided
for herein are consummated, each party hereto will assume and bear all expenses,
costs and fees incurred by such party in connection with the preparation,
negotiation and execution of this Agreement and the transactions contemplated
hereby. All transfer and other Taxes incurred in connection with the transfer of
the Acquired Assets shall be paid by Sellers when due, and Sellers will, at
Sellers’ own expense, file all necessary Tax returns and other documentation
with respect to all such transfer and other Taxes.

 

9.3.          Entire Agreement. The agreement of the parties that is comprised
of this Agreement, the Exhibits and Schedules hereto and the other documents
referred to herein sets forth the entire agreement and understanding between the
parties and supersedes any prior agreement or understanding, whether oral or
written, relating to the subject matter of this Agreement.

 

9.4.          Assignment. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and permitted assigns of
Purchaser and Sellers. This Agreement and any rights hereunder shall not be
assigned, hypothecated or otherwise transferred by any party hereto without the
prior written consent of the other parties hereto, which consent shall not
unreasonably be withheld; provided, however, that Purchaser may, without the
consent of any other party, assign any or all of its rights and obligations
hereunder (a) to any of its Affiliated Persons, so long as Purchaser guarantees
the obligations of such Affiliated Person and (b) to any Person that acquires
Purchaser upon a Change of Control; it being understood and agreed that the
issuance and/or sale at any time of additional securities of or interests in
Purchaser by Purchaser to any Person or Persons shall in no event be deemed to
be an assignment hereunder. Any assignment in contravention of this provision
shall be void.

 

9.5.          Governing Law, etc. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. Except as set
forth in Section 8.5(c), each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Texas and of the United States of America located in the State
of Texas for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby, and each of the parties
hereto agrees not to commence any action, suit or proceeding relating hereto or
thereto except in such courts. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, or the transactions contemplated
hereby or thereby, in the courts of the State of Texas or the United States of
America located in the State of Texas, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. In any action or suit to enforce any right or remedy
under this Agreement or to interpret any provision of this Agreement, the
prevailing party shall be entitled to recover its costs, including reasonable
attorneys’ fees.

 

 

 
43

--------------------------------------------------------------------------------

 

 

9.6.          Waiver of Various Matters.

 

(a)     TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES
SUCH WAIVER VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVER IN THIS SECTION 9.6.

 

(b)     EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE
PARTIES EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY OR REPRESENTATION AS TO
CONDITION, MERCHANTABILITY OR SUITABILITY AS TO ANY OF THE ASSETS OR THE
BUSINESS.

 

9.7.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original for all purposes and all
of which together shall constitute one and the same instrument.

 

9.8.          Headings. The headings contained in this Agreement are inserted
only as a matter of convenience and for reference and in no way define, limit or
describe the scope or intent of this Agreement.

 

9.9.          Specific Performance. Each of the parties acknowledges and agrees
that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that,
without posting bond or other undertaking, the other party shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which it may be entitled,
at law or in equity. Each party further agrees that, in the event of any action
for specific performance in respect of such breach, it shall not assert as a
defense that a remedy at law would be adequate.

 

 

 
44

--------------------------------------------------------------------------------

 

 

9.10.        Severability; Remedies Cumulative. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions of this Agreement. If any provision of this Agreement, or the
application thereof to any person or entity or any circumstance, is found by a
court or other regulatory authority of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision, and (b) the
remainder of this Agreement and the application of such provision to other
persons, entities or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction. The rights and remedies of the parties to this Agreement are
cumulative and not alternative, and each party shall have the right in any
particular circumstance to enforce any provision of this Agreement without
regard to the availability of a remedy under any other provision of this
Agreement.

 

9.11.        Waiver; Amendment. Any provision of this Agreement may be (a)
waived in writing by the party benefiting by the provision, or (b) amended or
modified at any time (including the structure of the transactions contemplated
hereby) by an agreement in writing among the parties hereto. No waiver by any
party of any breach of any representation, warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
breach of any such representation, warranty or covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent such occurrence.
Neither any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege.

 

9.12.        No Third Party Beneficiaries. This Agreement, the Exhibits and
Schedules hereto, the Disclosure Schedule, and the documents and instruments and
other agreements among the parties hereto referenced herein are not intended to,
and shall not, confer upon any other person any rights or remedies hereunder,
nor create any right, claim or remedy of any nature whatsoever, including any
rights of employment for any specified period and/or any employee benefits in
favor of any Person, other than the Parties hereto and their respective
successors and permitted assigns; provided, that the Indemnified Parties are
express third-party beneficiaries of Article 8.

  

9.13.        Termination. This Agreement may, by written notice, be terminated
at any time prior to the Closing:

 

(a)     by consent of Sellers and Purchaser;

 

(b)     by either Sellers or Purchaser at any time after June 30, 2017, if the
Closing shall not theretofore have occurred; provided, however, that the right
to terminate this Agreement under this Section 9.13(b) shall not be available to
Purchaser if its failure to fulfill or breach of any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date and shall not be available to Sellers if Sellers’
failure to fulfill or breach of any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Closing to occur on or before such
date;

 

 

 
45

--------------------------------------------------------------------------------

 

 

(c)     by either Sellers or Purchaser in the event of the breach by the other
party of (i) any representation or warranty contained herein or in any
Purchaser’s Ancillary Document or Seller’s Ancillary Document which has resulted
or is reasonably likely to result in a Material Adverse Effect with respect to
the breaching party, or (ii) any agreement contained herein, which breach cannot
be or has not been cured within 30 days after written notice to the party
committing such breach and which has resulted or is reasonably likely to result
in a Material Adverse Effect with respect to the breaching party; provided,
however, that, notwithstanding the foregoing, a party in material breach of any
provision of this Agreement may not terminate this Agreement pursuant to this
Section; and

 

(d)     by either Sellers or Purchaser if any permanent injunction or action by
any court or other governmental agency or body of competent jurisdiction
enjoining, denying approval of or otherwise prohibiting consummation of any of
the transactions contemplated by this Agreement shall become final and
nonappealable; provided, however, that, notwithstanding the foregoing, a party
who has sought such an injunction or asked such court or other governmental
agency or body to take any such action may not terminate this Agreement pursuant
to this Section.

 

9.14.        Effect of Termination and Abandonment. In the event of termination
of this Agreement and abandonment of the transactions contemplated hereby
pursuant to Section 9.13, (a) this Agreement shall become void and have no
effect except that Sections 7.7(c) through 7.7(f), 8 and 9 (except 9.3 and 9.13)
shall survive any termination of this Agreement, (b) notwithstanding anything to
the contrary contained in this Agreement, no party shall be relieved or released
from any liability or damages arising out of any breach of any provision of this
Agreement by any party prior to the date of termination, unless the termination
is effected pursuant to Section 9.13(d) and (d) Purchaser agrees not to solicit
any of any Seller’s clients for a period of two years from the effective date of
such termination.

 

[The rest of this page intentionally left blank.]

 

 

 
46

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

 

Purchaser:

 

National Holdings Corporation

 

 

 

By:  /s/ Michael A Mullen                                      

Name: Michael A Mullen

Title: President and Chief Executive Officer

 

  

 


--------------------------------------------------------------------------------

 

 

Sellers:

 

WFG Investments, Inc.

  

 

 

By:  /s/ Wilson Williams                

Name: Wilson Williams 

Title: Chief Executive Officer

 

 

WFG Advisors, LP

 

 

 

By:  /s/ Wilson Williams                

Name: Wilson Williams 

Title: Chief Executive Officer

 

 

WFG Strategic Alliance, Inc.

 

  

 

By:  /s/ Wilson Williams                

Name: Wilson Williams 

Title: Chief Executive Officer

 

 

Advisory Marketing Services, LLC

 

 

 

By:  /s/ Wilson Williams                

Name: Wilson Williams 

Title: Chief Executive Officer

 

 

WFG Management Services, Inc.

 

 

 

By:  /s/ Wilson Williams                

Name: Wilson Williams 

Title: Chief Executive Officer

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Calculation

of

Earn-Out Payment

 

 
49

--------------------------------------------------------------------------------

 

  

Williams Acquisition Pro Forma

 Exhibit A

Initial Consideration Earn Out Schedule   a/o January 31, 2017  

  





 

      (1)    

(1/2)

   

(1/2)

      (3)       (3)       (4)       (4)    

Earn-out

             

Shares

   

Shares

   

Share Value

   

Share Value

   

Total

   

Total

   

Benchmark

     

Cash

   

@$3.25

   

@$2.00

   

(@$3.25)

   

(@$2.00)

   

Value @$3.25

   

Value @$2.00

   

(Revenue )

                                                                   

Acquisition Economics

  $ 1,000,000       1,700,000       2,762,500     $ 5,525,000     $ 5,525,000  
  $ 6,525,000     $ 6,525,000                                                  
                         

At Close

  $ 1,000,000       700,000       1,137,500     $ 2,275,000     $ 2,275,000    
$ 3,275,000     $ 3,275,000                                                    
                       

Year One Anniversary

    -       333,333       541,667       1,083,332       1,083,333      
1,083,332       1,083,333     $ 40,000,000                                      
                             

Year Two Anniversary

    -       333,333       541,667       1,083,332       1,083,333      
1,083,332       1,083,333       42,500,000                                      
                             

Year Three Anniversary

    -       333,334       541,667       1,083,336       1,083,333      
1,083,336       1,083,333       45,000,000                                      
                             

Total Value

  $ 1,000,000       1,700,000       2,762,500     $ 5,525,000     $ 5,525,000  
  $ 6,525,000     $ 6,525,000          

 

 

Notes:



1.

Cash upfront. Share component to be paid at National 's descretion in Shares,
Warrants, Cash, etc.

2.

Shares totaling 1.7 million at $3.25 per share. Includes 300,00 shares for
Broker Incentives. A valuation floor of $2.00 per share is agreed, therefore the
maximum total value pre synergies equals $6.525 million. Remaining shares vest
over 3 years, dependent on revenue targets of $40, $42.5 and $45 million over
succeeding years. If revenue targets are not hit, shares are held back
proportionally (e.g. year one $35MM rev. = 87.5% - holdback equals 41,667 shares
(12.5% x 333,333 shares)); can be earned back in year two.

3.

Share value assumes a range of $3.25 per share to a floor of $2.00 per share. If
National's stock price falls below $2.00, shares are not adjusted to account for
the value decline.

4.

Total value assumes a range in share price from a high of $3.25 to $2.00 per
share plus $1 million cash at close.

 

 
 

--------------------------------------------------------------------------------

 

 

Williams Acquisition Pro Forma - Gross Margin Impact on Synergy Earn-out

Exhibit A

 

 

Issue/Purpose:

 



Since revenue alone will be the basis for determining if the initial deal
consideration is paid and vests over the first three years of the deal, National
requires downside protection on purchased profit. The simplist way for this to
be calculated and measured is to require gross profit to meet historical
percentages. 

 

The benchmark calculation is noted below, as are two examples of how either
exceeding or falling short of the target gross margin will impact any
incremental earn-out via synergies generated. Regarding synergies, the agreement
calls for National and Williams to share synergies, as defined on page 3, 50/50.
If gross margin falls short of the benchmark target, any incremental earn-out
reduces Williams' share of the earn-out.



 

The remaining operating expense base will be largely controllable by National,
so in a declining market, operating costs could be reduced. Additionally, by
holding back synergy earn-out, any operating expense that could not be easily
reduced would be offset by reduced deal payments to Williams.



 

           

Upside

   

"Mix"

   

Downside

     

Target

   

Example

   

Example

   

Example

                                   

Revenue

  $ 40,000,000     $ 45,000,000       37,500,000     $ 30,000,000              
                     

Gross Margin Percentage

    17.5 %     18.5 %     20.0 %     15.0 %                                  

Gross Margin

  $ 7,000,000     $ 8,325,000     $ 7,500,000     $ 4,500,000                  
                 

Variance to Target

  $ -     $ 1,325,000     $ 500,000     $ (2,500,000 )

 

In the Upside Example, gross margin % exceeds the target by 1%, and revenue
exceeds the target by $5 million. The result would be an increase in synergies
of $1.325 million which would be shared 50/50.

 

In the "Mix" Example, gross margin % exceeds the target by 2.5%, and revenue
falls short of the target by $2.5 million. The result would be an increase in
synergies of $.5 million which would be shared 50/50.

 

In the Downside Example, gross margin % declines to 15% and revenue falls short
of target by $10 million. This would eliminate Williams' share of the currently
estimated expense synergies of $3.5 million ($1.75 million) by $2.5 million,
resulting in no synergy share in this example (($3.5/2)-$2.5 million), versus
$1.75 million ($3.5 million/2).

 

 
 

--------------------------------------------------------------------------------

 

 

Williams Acquisition Pro Forma - Synergy Matrix

Exhibit A

 

 

 

Synergy

 

Yes

 

No

 

Notes:

             

Incremental/Deficit Gross Margin vs. Target

 

X

     

See previous page

             

Executives:

           

Claude Connelly

 

X

     

COO NSC - required regardless

Ed Kern

     

X

 

Add to Finance Transition and other projects

Thomas Kowalczyk

 

X

     

Head of Products and Investments - required regardless

Robert Schlangen

 

X

     

Potential Head of Supervision

David Williams

     

X

 

Transition - revenue protection - relationship management

Wilson Williams

     

X

 

Transition - revenue protection - relationship management

             

Staff Reductions:

           

Operations

 

X

     

To the extent reduced - either firm staff

Technology

 

X

     

To the extent reduced - either firm staff

Finance

 

X

     

To the extent reduced - either firm staff

Human Resources

 

X

     

To the extent reduced - either firm staff

Legal

 

X

     

To the extent reduced - either firm staff

Compliance

 

X

     

To the extent reduced - either firm staff

Supervision

 

X

     

To the extent reduced - either firm staff

             

Real Estate

 

X

     

Assume 50% of Dallas headquarters sub-let

             

Software/Tech Costs

 

X

     

Platforms/costs reduced or eliminated.

             

E&O

 

X

     

National's policy only required, net of any increase

             

NFS Clearing

 

X

     

Better deal on variable costs - breakpoints, better terms (Williams)

             

NAM Platform (Envestnet)

 

X

     

Platform duplication elimination/efficiencies.

             

Audit Fees

 

X

       

 

Synergy Calculation:

 

Each of the First Three Years: ((Revenue Generated X Gross Margin %) - (Revenue
Benchmark X Gross Margin Benchmark)), plus:

(Williams' Annual Operating Expenses at close - Remaining Operating Expenses
recorded in the "Williams Segment of National), plus:

Any specifically identified savings within the National organization operating
expense structure, less

Any specifically identified additional expense incurred/required within the
National organization operating cost structure.

 

 
 

--------------------------------------------------------------------------------

 

 

 EXHIBIT B

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made and delivered this [ ] day of
[          ], 2017 by NATIONAL HOLDINGS CORPORATION., a Delaware corporation
(“Purchaser”) to The Williams Financial Group, Inc., a Texas corporation, WFG
Investments, Inc., a Texas corporation, WFG Advisors, LP, a limited partnership
organized under the laws of Texas, WFG Strategic Alliance, Inc., a Texas
corporation, Advisory Marketing Services, LLC, a Texas limited liability
company, and [WFG Management Services, Inc., a Texas corporation], (each a
“Seller”, and collectively the “Sellers”).

 

WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of [_____,
2017] (the “Agreement”), buy and among Buyer and Sellers, Sellers have agreed to
sell to Buyer and Buyer has agreed to purchase from Sellers, for the
consideration and upon the terms and conditions set forth in the Agreement, all
of Seller’s right, title and interest in and to the Acquired Assets as the same
are described in the Agreement;

 

WHEREAS, pursuant to Section 2 of the Agreement, Buyer has agreed to assume
certain obligations of the Sellers as partial consideration for the purchase of
the Acquired Assets; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Agreement.

 

NOW, THEREFORE, pursuant to the Agreement and in consideration of the foregoing
premises, and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed that:

 

1.     Buyer Assumption. Buyer hereby assumes responsibility for the
performance, payment and satisfaction of the Assumed Liabilities as the same are
defined and designated in the Agreement. Buyer shall assume no debt, liability
or obligation of the Sellers, other than the Assumed Liabilities, by this
Assignment and Assumption Agreement.

 

2.     The Asset Purchase Agreement. Nothing contained in this Assignment and
Assumption Agreement shall be deemed to supersede, diminish, enlarge on or
modify any provision of, any of the obligations, agreements, covenants or
representations and warranties of Sellers or Buyer contained in the Agreement
(all of which survive the execution and delivery of this Assignment and
Assumption Agreement as provided, and subject to the limitations set forth, in
the Agreement). If any conflict exists between the terms of this Assignment and
Assumption Agreement and the Agreement, then the terms of the Agreement shall
govern and control.

 

3.     Governing Law. The laws of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this
Assignment and Assumption Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Successors and Assigns. The provisions of this Assignment and Assumption
Agreement shall be binding upon and inure to the benefit of the Sellers and
Buyer and their respective successors and assigns.

 

5.     Further Assurances. The parties shall from time to time after the date
hereof at the request of the other, and without further consideration, execute
and deliver to the other such additional instruments of assumption and other
related documents in addition to this Assignment and Assumption Agreement as the
parties shall reasonably request to evidence more fully the assumption by Buyer
of the Assumed Liabilities.

 

6.     Counterparts. This Assignment and Assumption Agreement may be executed in
any number of counterparts, each of which shall be an original, and all of such
counterparts shall constitute one and the same Assignment and Assumption
Agreement, binding on all parties notwithstanding that all of the parties are
not signatories to the same counterpart.

 

 

 

[Signature Page Follows]

 

 
2 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed in their names as of the date first written
above.

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

THE WILLIAMS FINANCIAL GROUP, INC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title:

 

 

 

 

WFG INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

    

 

 

WFG ADVISORS, LP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WFG STRATEGIC ALLIANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to the Assignment and Assumption Agreement]

 
 

--------------------------------------------------------------------------------

 

 

 

ADVISORY MARKETING SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WFG MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page to the Assignment and Assumption Agreement]

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT C 

 

FORM OF
TRADEMARK ASSIGNMENT AGREEMENT

 

This TRADEMARK ASSIGNMENT AGREEMENT (“Agreement”) is made effective as of
______, 2017 (“Effective Date”), and is entered into by and between
______________________________ (“Assignors” and each an “Assignor”), and
National Holdings Corporation, a Delaware corporation (“Assignee”).

 

RECITALS

 

WHEREAS, pursuant to the Asset Purchase Agreement dated as of _______, 2017, as
amended from time to time prior to the date hereof, by and among The Williams
Financial Group, Inc., a Texas corporation, WFG Investments, Inc., a Texas
corporation, WFG Advisors, LP, a limited partnership organized under the laws of
Texas, WFG Strategic Alliance, Inc., a Texas corporation, Advisory Marketing
Services, LLC, a Texas limited liability company, and [WFG Management Services,
Inc., a Texas corporation] and Assignee (the “Purchase Agreement”), Assignor
agreed to sell, assign, transfer, convey, and deliver, and cause to be sold,
assigned, transferred, conveyed, and delivered, to Assignee all of Assignor’s
right, title and interest in and to certain Intellectual Property (the
“Transferred Trademarks”).

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein will have the meanings set forth in the Purchase Agreement, and any
reference to Assignor in this agreement shall mean all Assignors.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the parties as
follows:

 

1.     Effective as of the Effective Date, and by its execution of hereof,
Assignor hereby irrevocably sells, assigns, transfers, conveys, and delivers all
of Assignor’s and its Affiliate’s right, title, and interest for all
jurisdictions throughout the world, including all countries and political
entities, in and to:

 

a.     the Transferred Trademarks, including, without limitation, the Trademarks
described on Schedule A, attached hereto and made a part hereof (collectively
with the Transferred Trademarks, the “Assigned Marks”), including those that are
registered and those that are pending registration;

 

b.     any and all goodwill associated with the Assigned Marks and in the
business, products, and services symbolized by the Assigned Marks, including any
and all rights, priorities, and privileges of Assignor under the laws of the
United States and any of its states, the laws of any other jurisdiction,
multinational law, and any compact, treaty, protocol, convention, or
organization, and all common law rights;

 

c.     any and all income, royalties or payments due, accrued, or payable as of
the Effective Date or thereafter, proceeds, claims, causes of action, and rights
to enforce, sue for, and recover or collect from past, existing, and future
infringement, misappropriation, or other violation or impairment of any of the
Assigned Marks; and

 

 
 

--------------------------------------------------------------------------------

 

 

d.     any and all applications and registrations of the Assigned Marks that
Assignor holds or controls, including, without limitation, the right to file
additional trademark applications and to all resulting registrations.

 

2.     The Assigned Marks are conveyed subject to any and all licenses or use
rights to the Assigned Marks that may have been granted by Assignor or its
predecessors-in-interest with respect thereto prior to the Effective Date.

 

3.     Assignor agrees that from time to time, at the reasonable request of
Assignee and at Assignee’s expense, Assignor shall execute and deliver such
other documents and take such other actions as Assignee may reasonably request
to effectuate Assignor’s assignment, transfer, and conveyance of the Assigned
Marks of this Agreement and the transactions contemplated by this Agreement and
the Purchase Agreement (including any documentation to perfect and record the
rights granted hereunder in the Assigned Marks in any jurisdiction through the
world). Assignor acknowledges and agrees that Assignee may perfect and record
this Agreement or such other documentation in any jurisdiction throughout the
world, and that Assignor shall cooperate therewith. The Assignee hereby requests
and the Assignor hereby grants to the Assignee and its legal representatives all
rights necessary to record this Agreement or such other documentation with the
United States Patent and Trademark Office and any similar intellectual property
office or government agency in any jurisdiction throughout the world. Assignor
does hereby make, constitute and appoint Assignee (and any officer or agent of
Assignee as Assignee may select in its exclusive discretion) as Assignor’s true
and lawful attorney-in-fact, with the power to endorse Assignor’s name on all
applications, documents, papers and instruments solely as necessary to implement
and effect fully the express intentions, purposes and provisions of this
Agreement, including, but not limited to, the filing of any instrument of
assignment and documents related thereto to effect such assignment in the United
States Patent and Trademark Office and other patent offices and intellectual
property governmental offices in any jurisdiction throughout the world;
provided, however, that Assignee shall only be entitled to exercise its rights
under this power of attorney with respect to any of the foregoing actions to the
extent that Assignor has failed to take such action at the request of Assignee
and following ten (10) days prior written notice to Assignor of the exercise of
such rights. This power of attorney is coupled with an interest and shall be
irrevocable.

 

4.     This Agreement is intended to evidence the consummation of the sale,
assignment, and transfer by Assignor of the Assigned Marks pursuant to the
Purchase Agreement. Assignor and Assignee each hereby acknowledges and agrees
that nothing in this Agreement, express or implied, is intended to or shall be
construed to modify, expand, or limit in any way the terms of the Purchase
Agreement or constitute a waiver or release by any party of any rights,
liabilities, duties, or obligations granted to or imposed upon any of them by
the terms of the Purchase Agreement. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

5.     This Agreement may be executed in one or more counterparts and delivered
via facsimile, pdf, or other electronic means, each of which shall be deemed an
original as against the party that signed it and all of which shall together
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. Notwithstanding the foregoing, if counterpart signatures are
delivered by electronic means, each party shall promptly thereafter exchange
original, ink-signed signatures to the other party.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.

 

7.     This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware, without regard to the conflicts of law principles
of such state.

 

[Signatures On Following Page]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment
Agreement to be duly executed and delivered as of the Effective Date.

 

  ASSIGNOR:  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Sigature Page to Trademark Assignment Agreement

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment
Agreement to be duly executed and delivered as of the Effective Date.

  

 

ASSIGNOR:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Sigature Page to Trademark Assignment Agreement

 
 

--------------------------------------------------------------------------------

 

 

 

ASSIGNEE:

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:  

 

 

Title:  

 

 

 

Signature Page to Trademark Assignment Agreement

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

ASSIGNED MARKS

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 EXHIBIT D

 

 

FORM
BILL OF SALE

 

 

THIS BILL OF SALE is made and delivered this [     ] day of [     ], 2017 by
NATIONAL HOLDINGS CORPORATION, a Delaware corporation (“Purchaser”) to The
Williams Financial Group, Inc., a Texas corporation, WFG Investments, Inc., a
Texas corporation, WFG Advisors, LP, a limited partnership organized under the
laws of Texas, WFG Strategic Alliance, Inc., a Texas corporation, Advisory
Marketing Services, LLC, a Texas limited liability company, and [WFG Management
Services, Inc., a Texas corporation] (each a “Seller”, and collectively the
“Sellers”).

 

WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of [_______,
2017] (the “Agreement”), between Buyer and Sellers, the Sellers have agreed to
sell to Buyer and Buyer has agreed to purchase from Sellers, for the
consideration and upon the terms and conditions set forth in the Agreement, all
of Seller’s right, title and interest in and to the Acquired Assets as the same
are described in the Agreement; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
given to such terms in the Agreement;

 

NOW, THEREFORE, pursuant to the Agreement and in consideration of the foregoing
premises, and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed that:

 

1.     Conveyance. Each Seller hereby sells, conveys, assigns, transfers and
delivers, or causes to be sold, conveyed, assigned, transferred or delivered, to
Buyer and its successors and assigns all of Seller’s right, title and interest
in and to the Acquired Assets as the same are defined and described in the
Agreement.

 

2.     Undertaking of the Sellers. If, subsequent to the date hereof, any
property that is part of the Acquired Assets comes into the possession of the
Sellers, Sellers shall promptly deliver the same to Buyer.

 

3.     The Asset Purchase Agreement. Nothing contained in this Bill of Sale
shall be deemed to supersede, enlarge on or modify any provision or any of the
obligations, agreements, covenants, representations or warranties of Sellers or
Buyer contained in the Agreement, all of which survive the execution and
delivery of this Bill of Sale as provided and subject to the limitations set
forth in the Agreement. If any conflict exists between the terms of this Bill of
Sale and the Agreement, then the terms of the Agreement shall govern and
control.

 

4.     Governing Law. The laws of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Bill
of Sale.

 

5.     Successors and Assigns. The provisions of this Bill of Sale shall be
binding upon and inure to the benefit of the Sellers and Buyer and their
respective successors and assigns.

 

 
 

--------------------------------------------------------------------------------

 

 

6.     Execution in Counterparts. This Bill of Sale may be executed in any
number of counterparts, each of which shall be an original, and all such
counterparts shall constitute one and the same document, binding on all the
parties notwithstanding that all the parties are not signatories to the same
counterpart.

 

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Bill of Sale is duly executed and delivered as of the
date and year first above written.

 

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE WILLIAMS FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WFG INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

  

 

 

WFG ADVISORS, LP

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WFG STRATEGIC ALLIANCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to the Bill of Sale]

 
 

--------------------------------------------------------------------------------

 

 

 

ADVISORY MARKETING SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

WFG MANAGEMENT SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to the Bill of Sale]

 
 

--------------------------------------------------------------------------------

 

 EXHIBIT E

 

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this
“Agreement”) is entered into as of this [●] day of [●], 2017, by and between
National Holdings Corporation (“Purchaser”) and [●] (“Shareholder”) (together,
the “Parties”).

 

WHEREAS, Shareholder, owns [●] percent ([●]%) of the issued and outstanding
securities of one or more of The Williams Financial Group, Inc., WFG
Investments, Inc., WFG Advisors, LP, WFG Strategic Alliance, Inc., Advisory
Marketing Services, LLC, and WFG Management Services, Inc. (each a “Seller” and,
collectively the “Sellers”);

 

WHEREAS, the Sellers are engaged in the “Business,” as defined in that certain
Asset Purchase Agreement dated as [●], 2017, by and among Purchaser and the
Sellers (the “Asset Purchase Agreement”);

 

WHEREAS, in connection with the Asset Purchase Agreement, Purchaser is
purchasing substantially all of the assets and goodwill of the Sellers relating
to the Business;

 

WHEREAS, Shareholder understands that, as a condition to and as part of the
consideration for purchasing substantially all of the assets and goodwill of the
Sellers relating to the Business pursuant to the Asset Purchase Agreement, and
in order to induce Purchaser to make that purchase decision, Purchaser is
requiring that Shareholder enter into this Agreement;

 

WHEREAS, Shareholder further understands and agrees that the value of the
goodwill of the Business would be materially diminished without the covenants
contained in this Agreement and recognizes the fact that Purchaser will act in
reliance on this Agreement in agreeing to the terms of the Asset Purchase
Agreement and in making its purchase decision; and

 

WHEREAS, Shareholder acknowledges that Shareholder will receive substantial
monetary and other benefits from the consummation of the transactions
contemplated by the Asset Purchase Agreement, and therefore is willing to enter
into this Agreement in order to facilitate and obtain such benefits.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and as a condition to Purchaser’s obligations
under the Asset Purchase Agreement, Shareholder hereby agrees as follows:

 

Section 1.     Effective Date. This Agreement shall be effective as of the
“Closing Date” (as defined in Section 2.7 of the Asset Purchase Agreement) and
upon the due and proper execution of the Asset Purchase Agreement.

 

Section 2.     Non-Disclosure of Confidential Information and Trade Secrets.

 

(a)     Non-Disclosure. Shareholder agrees that he will not, directly or
indirectly, without the prior written consent of Purchaser, transmit or disclose
any Trade Secrets or Confidential Information to any Person other than Purchaser
and that such Shareholder likewise will not make use of any such Trade Secrets
or Confidential Information on behalf of any Persons other than Purchaser. Such
restriction shall apply as long as the information at issue remains Confidential
Information or a Trade Secret.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Compelled Disclosure. If Shareholder is legally required to disclose all
or any portion of Confidential Information or Trade Secrets pursuant to (i) a
discovery obligation imposed upon Shareholder by a Person not affiliated with
Shareholder arising from an oral deposition or testimonial questions,
interrogatories, requests for information or documents in legal proceedings,
subpoenas, civil investigative demands or other similar process, or (ii) direct
responses to obligations of law as a result of an external legal demand, such as
an unprovoked obligation owed to a public entity, and not as a result of
elective action or provocation by Shareholder, Shareholder shall provide
Purchaser with prompt written notice of such legal requirement so that Purchaser
may seek a protective order or other appropriate remedy and/or waive compliance
with this Agreement. Shareholder agrees to cooperate with Purchaser in efforts
to do so. If a protective order or other remedy cannot be obtained, Shareholder
agrees to disclose only that portion of the Confidential Information or Trade
Secrets that Shareholder is advised by legal counsel that Shareholder is legally
required to disclose. Shareholder will also exercise commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded to Confidential Information or Trade Secrets Shareholder is legally
required to disclose.

 

“Confidential Information” for purposes of this Agreement means all information
regarding Purchaser or the Sellers, their activities, businesses or clients that
is the subject of reasonable efforts by Purchaser or the Sellers to maintain its
confidentiality and that is not generally disclosed by practice or authority to
those not employed or otherwise engaged by Purchaser or the Sellers, but that
may not rise to the level of a Trade Secret under applicable law. Confidential
Information shall include, but is not limited to, financial plans and data
concerning Purchaser or the Sellers; management planning information; business
plans; operational methods; market studies; marketing plans or strategies;
product development techniques or plans; client lists; client files, data and
financial information, details of client contracts; current and anticipated
client requirements; identifying and other information pertaining to business
referral sources; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. Confidential Information
shall not include information that has become generally available to the public
by the act of one who has the right to disclose such information without
violating any right or privilege of Purchaser or the Sellers. This definition
shall not limit any definition of “confidential information” or any equivalent
term under state or federal law.

 

“Person” for purposes of this Agreement means any individual or any corporation,
partnership, joint venture, limited liability company, association or other
entity or enterprise.

 

“Principal or Representative” means: a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

 
2 

--------------------------------------------------------------------------------

 

 

“Protected Employee or Independent Contractor” means: any employee or
independent contractor of a Seller who was employed or engaged by the Sellers
during Shareholder’s ownership.

 

“Trade Secret” for purposes of this Agreement means all information regarding
Purchaser or the Sellers, their activities, businesses or clients, without
regard to form, including, but not limited to, technical or nontechnical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing, a process, financial data, financial plans, product plans, distribution
lists or a list of actual or potential clients, advertisers or suppliers which
is not commonly known by or available to the public and which information: (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other Persons who can
obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Without limiting the foregoing, Trade Secret means any item of confidential
information that constitutes a “trade secret(s)” under applicable common law or
statutory law.

 

Section 3.     Non-Competition. Until the expiration of five (5) years from the
Closing Date, so long as Purchaser continues to engage in the Business during
such time period, and so long as Purchaser has not terminated Shareholder’s
employment with Purchaser without cause, Shareholder will not, without the prior
written consent of Purchaser, directly or indirectly (a) serve as an agent,
employee, officer, director, or consultant for any Competing Business (as
defined in Section 1.01 of the Asset Purchase Agreement) in the State of Texas
(the “Territory”), or (b) own, manage, operate, join, control or participate in
the ownership, management, operation or control, of, any Competing Business in
the Territory, whether in corporate, proprietorship or partnership form;
provided, however, that nothing in this Agreement shall prevent Shareholder from
owning up to five percent (5%) of the issued and outstanding shares of any class
of stock of a corporation whose shares are publicly traded.

 

Section 4.     Non-Interference with Clients. Until the expiration of five (5)
years from the Closing Date, Shareholder will not, without the prior written
consent of Purchaser, directly or indirectly, for Shareholder’s own benefit or
the benefit of any Person other than Purchaser, solicit, encourage, entice or
induce, or attempt to solicit, encourage, entice or induce, any Person to whom
the Sellers sold any products or services during the two (2) year period prior
to the Closing Date to cease purchasing products or services relating to the
Business from Purchaser or to purchase products or services relating to the
Business from any Person other than Purchaser; provided, however, that nothing
in this Agreement shall in any way limit Seller’s ability to solicit, encourage,
entice or induce, or attempt to solicit, encourage, entice or induce, any Person
with respect to products or services that do not relate to the Business.

 

Section 5.     Non-Recruitment of Protected Employees and Independent
Contractors. Shareholder understands and agrees that the relationship between
the Sellers and each of their Protected Employees and Independent Contractors
constitutes a valuable asset of the Sellers and may not be converted to
Shareholder’s own use. Shareholder agrees that until the expiration of five (5)
years from the Closing Date, Shareholder will not, directly or indirectly, on
Shareholder’s own behalf or as a Principal or Representative of any other
Person, solicit or induce or attempt to solicit or induce any Protected Employee
or Independent Contractor to terminate his or her employment or engagement with
the Business or to enter into an employment, consulting or similar relationship
with any other Person within 30 days following termination of such relationship.

 

 
3 

--------------------------------------------------------------------------------

 

 

Section 6.     Enforcement of Restrictive Covenants.

 

(a)     Rights and Remedies Upon Breach. The parties hereto specifically
acknowledge and agree that the restrictive covenants contained in this Agreement
are made and given by Shareholder in connection with the Asset Purchase
Agreement and the sale of substantially all of the assets of the Sellers
relating to the Business and the goodwill associated therewith and are necessary
to protect and preserve to Purchaser the benefit of its bargain in the purchase
of such business and goodwill. In the event Shareholder breaches, or threatens
to commit a breach of, any of the restrictive covenants described herein,
Purchaser shall have the right and remedy, to enjoin, preliminarily and
permanently, Shareholder from violating or threatening to violate the
restrictive covenants and to have the restrictive covenants specifically
enforced by any court or tribunal of competent jurisdiction, it being agreed
that any breach or threatened breach of the restrictive covenants would cause
irreparable injury to Purchaser and that money damages would not provide an
adequate remedy to Purchaser. Purchaser shall also have the right to require
Shareholder to pay the reasonable attorneys’ fees incurred by Purchaser in
enforcing the restrictive covenants if Purchaser prevails in such action. These
rights and remedies shall be independent of any others and severally
enforceable, and shall be in addition to, and not in lieu of, any other rights
and remedies available to Purchaser at law or in equity.

 

(b)     Severability; Reformation. The parties acknowledge and agree that each
of the restrictive covenants contained in this Agreement is reasonable and valid
in time and scope and in all other respects. Each of the restrictive covenants
shall be considered and construed as separate and independent covenants. Should
any part or provision of any of the restrictive covenants be held invalid, void
or unenforceable, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement or
such restrictive covenant. The parties also agree that it is their intention
that the restrictive covenants contained in this Agreement be enforced in
accordance with their terms to the maximum extent possible under applicable law.
The parties likewise agree that, in the event any tribunal of competent
jurisdiction shall find that any provision hereof is not enforceable in
accordance with its terms, the invalid or unreasonable term shall be redefined,
or a new enforceable term provided, such that the intent of the parties in
agreeing to the restrictive covenants will not be impaired and the provision in
question shall be enforceable to the fullest extent of applicable law.

 

Section 7.     Miscellaneous Provisions.

 

(a)     Headings. Headings to Sections in this Agreement are for the convenience
of the parties only and are not intended to be part of or to affect the meaning
or interpretation hereof.

 

(b)     Governing Law; Forum. The parties agree that the validity, construction,
and enforceability of this Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Texas without giving effect
to the conflict of laws provisions thereof. The parties further agree that the
sole and exclusive forum for litigating any disputes arising under or related to
the terms of this Agreement will be a court of competent jurisdiction in the
State of Texas.

 

 
4 

--------------------------------------------------------------------------------

 

 

(c)     Assignment. Shareholder may not assign this Agreement or any of their
rights or obligations hereunder to any other Person. Purchaser may assign this
Agreement without the consent of Shareholder. Any transfer or assignment in
contravention of the foregoing shall be void.

 

(d)     Third Party Beneficiaries. The Parties acknowledge and agree that the
direct and indirect parent and subsidiary companies of Purchaser are intended to
be beneficiaries of this Agreement and shall have every right to enforce the
terms and provisions of this Agreement.     

 

(e)     Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof.

 

(f)     Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, mailed properly addressed in a sealed envelope, postage prepaid by
certified or registered mail, or delivered by a reputable overnight delivery
service. Unless otherwise changed by notice, notice shall be properly addressed
to the parties as follows:

 

Shareholder:

[●]
____________________
____________________
Facsimile: ____________

 

Purchaser:

National Holdings Corporation

410 Park Avenue

New York, NY 10022

Attention: Glenn Worman

Facsimile: 

 

(g)     Modification; Amendment. This Agreement may not be released, changed or
modified in any manner, except by an instrument in writing signed by the parties
hereto.

 

(h)     Waiver. The failure of either party to enforce any of the provisions of
this Agreement shall in no way be construed to be a waiver of any such
provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

 

(i)     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each party and delivered to the other party.

 

 
5 

--------------------------------------------------------------------------------

 

 

(j)     Acknowledgements. Shareholder acknowledges and agrees that he has read
and reviewed this Agreement in its entirety and that he has been given the
opportunity to ask questions about this Agreement. Shareholder further
acknowledges and agrees that he has been given an opportunity to consult with an
attorney of his choice regarding this Agreement.

 

 

[Signature page follows]

 

 
6 

--------------------------------------------------------------------------------

 

 

It is so agreed as of the date first written above:

 

 

SHAREHOLDER:

 

 

 

By:_________________________________

Name:

 

 

 

NATIONAL HOLDING CORPORATION

 

 

 

By:_________________________________

Name:

Title:

  

[Signature Page to Shareholder Non-Competition Agreement] 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F 

 

CONFIDENTIALITY
AND NON-SOLICITATION AGREEMENT

 

 

This CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT dated as of [●], 20__ (this
“Agreement”) is entered into by and between [●] (the “Employee”) and National
Holdings Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, Employee acknowledges and agrees that the Company has a legitimate
business interest in seeking to protect the assets of the Company;

 

WHEREAS, Employee acknowledges that, through his or her employment by the
Company, he or she has been and will continue to be uniquely privy to
confidential and proprietary information, processes and expertise that are used
by the Company in rendering services to its clients and that the confidentiality
of such confidential and proprietary information, processes and expertise has
significant value to the Company and its current and future success;

 

WHEREAS, the Company requires that Employee enter into this Agreement as a
condition to Employee’s continued employment by the Company and Employee’s
access to the confidential and proprietary information, trade secrets,
processes, and expertise used by the Company in rendering services to its
clients.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration the sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.             Definitions. When used herein, the following capitalized terms
shall have the following meanings:

 

“Client” shall mean any client of the Company that has paid any fees to the
Company at any time during the four-year period preceding the termination or end
of the Employee’s employment with the Company, and includes any such client’s
successors and assigns, any related party owned 50% or more by such client, and
any Person over which the client otherwise has power, directly or indirectly, to
significantly influence or direct their actions or policies.

 

“Company” has the meaning set forth in the recitals.

 

“Competing Services” shall mean any services conducted in the Restricted
Territory that are the same as or similar to the services conducted, offered, or
provided by the Company within the four-year period preceding, and continuing to
be conducted on, the termination or end of Employee’s employment with the
Company. Without in any way limiting the breadth or generality of this
definition, the parties agree that a Competing Service shall include, without
limitation, investment and/or wealth management advisory services, accounting
services, financial planning and family office services to the extent conducted,
offered, or provided by the Company within the four-year period preceding, and
continuing to be conducted on, the termination or end of Employee’s employment
with the Company.

 

 
2 

--------------------------------------------------------------------------------

 

 

“Confidential Information” shall mean any proprietary information, technical
data, Trade Secrets or know-how, including, but not limited to, research,
product plans, products, services, client lists, any information (personal or
otherwise) regarding the Clients or Prospects (including the Client’s and/or
Prospect’s name, address, phone number, email address, account title, account
number(s) and account statement(s), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, marketing, finances or other
business information disclosed to Employee by the Company either directly or
indirectly in writing, orally or by drawings, observation or otherwise, or of
which the Employee became aware of as a consequence of the Employee’s
relationship with the Company. The Company’s failure to mark any Confidential
Information as confidential, proprietary or otherwise shall not affect its
status as Confidential Information.

 

“Contact” shall mean a meeting or conversation, in person, in writing, or via
telephone or any other means of electronic communication, including, without
limitation, via e-mail, with a Person the purpose of which is to solicit such
person to become a client of the Company and during which the Company’s
services, expertise and/or capabilities are discussed or any oral or written
communication with a Person who is a Client of the Company regarding the
Person’s account with the Company or the Company’s services, expertise and/or
capabilities.

 

“Employee” shall have the meaning set forth in the preamble to this Agreement.

 

“Person” shall mean an individual, a corporation, a company, a limited liability
company, a juridical entity, a voluntary association, a partnership, a joint
venture, a trust, an estate, an unincorporated organization, a statutory body,
or a government or state or any agency, instrumentality, authority or political
subdivision thereof.

 

“Prospect” shall mean a potential client of the Company with whom one or more
employees of the Company shall have had Contact during the 36-month period
preceding the termination or end of Employee’s employment with the Company, or
about whom the Employee obtained confidential information in the ordinary course
of business as a result of Employee’s association with the Company.

 

“Non-Solicitation Restricted Period” means the period during the term of
Employee’s employment with the Company and for a period of three (3) years after
termination of such employment (for any reason).

 

“Restricted Territory” shall mean the State of Texas.

 

“Trade Secret” shall mean information, whether or not reduced to writing, having
to do with the business of the Company, including, but not limited to, technical
or nontechnical data, a formula, a pattern, a compilation, a program, a device,
a method, a technique, a drawing, a process, financial data, financial plans,
product plans, distribution lists or a list of actual or potential clients,
advertisers or suppliers which is not commonly known by or available to the
public and which information: (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other Persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. Without limiting the foregoing, Trade
Secret means any item of confidential information that constitutes a “trade
secret(s)” under applicable common law or statutory law.

  

“Work Product” shall have the meaning set forth in Section 3 of this Agreement.

 

 
3 

--------------------------------------------------------------------------------

 

 

2.     Nondisclosure Obligations. (a) Employee will not at any time, whether
during or after the Non-Solicitation Restricted Period, for any reason
whatsoever (other than to promote and advance the business of the Company), use
or disclose to any person or entity any Trade Secret of the Company (in any form
or media whatsoever), except as may be required in the ordinary course of
performing Employee’s duties promoting the business of the Company. Further,
Employee will not at any time, for any reason whatsoever (other than to promote
and advance the business of the Company), use or disclose to any Person any of
the Confidential Information, except such disclosures as may be required in the
ordinary course of performing Employee’s duties promoting the business interests
of the Company. This restriction shall not apply to: (i) Confidential
Information that is in the public domain through no breach of this Agreement by
Employee, (ii) Confidential Information approved for release by written
authorization of the Company, and (iii) Confidential Information that may be
required by law or an order of any court, agency or proceeding to be disclosed
(but only for the purposes of and to the minimum extent required by such
compelled disclosure, and provided that Employee promptly notifies the Company
of such requirement and provides the Company all reasonable assistance and
cooperation in seeking to oppose such requirement or obtain protective
treatment). Employee shall keep secret all matters of such nature entrusted to
him or her and shall not use or disclose any such Confidential Information for
the benefit of any third party in any manner, directly or indirectly.

 

(b)   Upon the termination of Employee’s employment with the Company for any
reason, Employee shall immediately return to the Company, without retaining
copies, all property owned by the Company (such as all manuals, business plans,
manuscripts, reports, letters, notes, notebooks, drawings, diagrams, prints,
models, data storage devices and all other materials belonging to the Company or
its clients) and all documents and materials of any nature containing any Trade
Secrets and Confidential Information. Employee shall also return any and all
Company property (including Trade Secrets and Confidential Information) at any
time upon the request of the Company. In addition, any Trade Secret,
Confidential Information or other Company information which is accessible by
Employee and is in electronic format or cannot be otherwise returned to the
Company shall be destroyed by Employee upon the termination or end of Employee’s
employment with the Company (for any reason or no reason at all).
Notwithstanding the return or destruction of such Trade Secrets and Confidential
Information, Employee shall continue to be bound by the restrictions set forth
in this Section 2 after the termination of Employee’s employment.

 

 
4 

--------------------------------------------------------------------------------

 

 

3.     Work Product. Employee agrees that Employee will disclose promptly and
fully to the Company all works of authorship, discoveries, improvements,
processes, software or any improvements, enhancements, or documentation of or to
the same, to the extent that Employee develops, makes, works on or conceives of
the same, individually or jointly with others, during normal business hours of
employment with the Company or with the use of material Company assets
(collectively the “Work Product”). Employee further agrees that any and all such
Work Product is a “work made for hire” for the Company within the definition of
Section 101 of Title 17 of the United States Code, or any successor provision,
and any corresponding state law provisions. Employee hereby assigns and shall in
the future assign to the Company or the Company’s assignees all of its rights,
title to and interest in any and all such Work Product. Both during the term of
this Agreement and for a period of three (3) years thereafter, Employee shall
execute any and all documents and assist in every reasonable way to maintain the
rights of Company and Company’s assignee, if any, to and in the Work Product
including assistance in obtaining letters, patents, copyrights, trademarks or
any other applicable formal means of recognition of exclusive rights.

 

4.     Non-Solicitation. Employee understands and agrees that Company has a
national reputation and a national client base and prospective client base, that
the Company is engaged in a highly competitive business and that the
preservation of its Confidential Information and Trade Secrets is critical to
the Company’s continued business success; that the Company’s relationships with
its Clients and Prospects are extremely valuable; that Employee has, had, or may
have contact with those Clients and Prospects and is being compensated to
maintain, strengthen, and develop relationships with Clients and Prospects on
behalf of and for the benefit of the Company; and that Employee’s services to
Company are special, unique, and extraordinary. Employee acknowledges that the
restrictions set forth in this Section 4 are necessary to protect the Company’s
legitimate business interests, including, but not limited to, the Company’s
Confidential Information and Trade Secrets, the relationships with Clients and
Prospects, the goodwill associated with the continuing business of the Company,
and other tangible and intangible assets of the Company. Employee understands
that any action taken in violation of this Agreement would immediately and
irreparably harm the value of the goodwill, customer relationships, and other
tangible and intangible assets owned by the Company. Employee, therefore,
understands, agrees and represents that:

 

(a)     During the Non-Solicitation Restricted Period, Employee shall not
directly or indirectly either for himself or herself or for any other Person,
(i) hire, attempt to hire or otherwise solicit or attempt to solicit for
employment, or service as a consultant, any then-current employee of the
Company, or (ii) otherwise encourage any employee of the Company to terminate
his or her relationship with the Company and enter into any such relationship
with Employee or such other person or commercial enterprise.

 

(b)     During the Non-Solicitation Restricted Period, so long as Company has
not terminated Employee’s employment with Company without cause within 12 months
following the date of this Agreement, Employee shall not directly or indirectly
either for himself or herself or for any other Person or commercial enterprise
(i) solicit or attempt to solicit business from any Clients or Prospects for
purposes of providing Competing Services so long as Company continues to engage
in such Competing Services, or (ii) solicit, entice or otherwise encourage any
Client to terminate its relationship with the Company or otherwise reduce or
diminish such Client’s relationship with the Company. For purposes of this
Agreement, “cause” shall mean with respect to Employee one or more of the
following: (A) the commission of a felony or other crime involving moral
turpitude, (B) the commission of any other act or omission involving disloyalty,
fraud or material dishonesty with respect to the Company, or any of its Clients,
(C) reporting to work under the influence of alcohol or illegal drugs, or the
use of illegal drugs or other repeated conduct, in each case in a manner or
place that causes the Company substantial public disgrace or disrepute or
substantial economic harm or (D) substantial and repeated failure to perform
duties as reasonably directed by the Company that is not cured within 30 days of
Employee’s receipt of written notice thereof.

 

 
5 

--------------------------------------------------------------------------------

 

 

(c)     The provisions contained in this Section 4 shall survive the termination
of the Employee’s employment.

 

5.     Non-Disparagement. The parties hereto agree that neither party shall at
any time, directly or indirectly, whether during or after the Employee’s
employment with the Company, for any reason whatsoever, except in connection
with a legal action arising between the parties or pursuant to this Agreement,
disparage or encourage or induce any other Person to disparage the other party
or, if the Company, its affiliates or any of its or their past and present
employees, directors, partners, managers, members, products or services. For
purposes of this Agreement, the term “disparage” includes, without limitation,
comments or statements to the press, to the Company’s employees or to any Person
with whom the other party has a business relationship (including, without
limitation, any vendor, supplier, customer or referral source of the Company)
that would adversely affect in any manner: (i) the conduct of any business of
the Company or the Employee or (ii) the reputation of the Company or the
Employee.

 

6.     Remedies; Representations.

 

(a)     Employee’s obligations and the restrictions and remedies set forth in
this Agreement are independent agreements and the existence of any claim or
claims by Employee against the Company will not excuse the breach of any of
Employee’s obligations or affect the restrictions and remedies set forth under
this Agreement. Each right and remedy in this Agreement is in addition to any
other right or remedy, at law or in equity, and the exercise of one right or
remedy will not be deemed a waiver of any other right or remedy. Employee
understands and agrees that any breach of this Agreement by Employee will cause
irreparable damage to the Company for which money damages will be an inadequate
remedy. The Company shall have, in addition to any and all remedies of law or
equity, the right to an injunction or other equitable relief from a court of
competent jurisdiction, to prevent any violation of Employee’s obligations
hereunder. In the event that Employee breaches any of the provisions of
Paragraph 4 of this Agreement and the Non-Solicitation Restricted Period shall
be extended for the amount of time that Employee is in breach.

 

 
6 

--------------------------------------------------------------------------------

 

 

(b)     Employee acknowledges that he is sophisticated in business and that the
restrictions and remedies set forth in this Agreement do not create an undue
hardship on him or any other person and will not prevent Employee from earning a
livelihood. Employee further acknowledges that he has had a sufficient period of
time within which to review this Agreement with an attorney of his choice and he
has done so to the extent he desired. Employee’s obligations under this
Agreement shall remain in full force and effect notwithstanding the sale of such
Employee’s direct or indirect equity interest in the Company through such time
period as set forth herein. Employee and the Company further agree that the
restrictions and remedies contained in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests and the
Company’s equity interests, and agree that Employee and the Company intend that
such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. Such legitimate business interests include, without
limitation, (i) Confidential Information and Trade Secrets, (ii) relationships
with existing Clients of the Company and Prospects, (iii) goodwill associated
with the continuing business of the Company, and (iv) other tangible and
intangible assets of the Company. Employee represents and agrees that the
geographic scope of the restrictive covenants are necessary and reasonable given
Employee’s reputation and client relationships in the Restricted Territory and
in light of the fact that the scope of the Company’s business covers the
Restricted Territory. Employee expressly agrees not to contest the geographic
scope of such provisions. Employee further represents and agrees that the time
periods of the restrictive covenants set forth in this Agreement are reasonable
given the value of the Company’s Confidential Information and Trade Secrets,
relationships with existing Clients of the Company and Prospects, goodwill
associated with the continuing business of the Company, and other tangible and
intangible assets underlying the transactions contemplated by the Transaction
Documents and that these time periods are material terms of the transaction.
Employee thus represents and agrees not to claim that these time periods are an
unreasonable restriction in light of the foregoing. If one or more of the
provisions of this Agreement shall for any reason be held to be excessively
broad as to scope, activity or subject matter so as to be unenforceable at law,
such provision(s) shall be construed and reformed by the appropriate judicial
body by limiting and reducing it (or them), so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear.

 

7.     Absence of Conflicting Agreements. Employee understands that the Company
does not desire to acquire from him or her any trade secrets, know-how or
confidential business information that he or she may have acquired from others.
Employee represents and warrants that he or she is not and will not become bound
by any agreement, commitment, arrangement or court order, or any other existing
or previous business relationship which violates, conflicts with or prevents the
full performance of Employee’s duties and obligations to the Company during the
Non-Solicitation Restricted Period. Employee represents and warrants that he or
she does not and will not have any obligations to assign to any former employer,
or to any other person or entity not affiliated with the Company, any
intellectual property covered by Section 3 of this Agreement.

 

Further, Employee acknowledges that the Company may, at any time while any of
the non-disclosure or restrictive covenant provisions contained in this
Agreement are in force, provide notice of the existence of this Agreement to any
third party with whom or which Employee proposes to become, or becomes, employed
or otherwise associated, without any liability to the Company for providing such
notice.

 

 
7 

--------------------------------------------------------------------------------

 

 

8.     No Contract. Nothing in this Agreement creates or is intended to create a
fixed term of employment or a guarantee of employment in any capacity, express
or implied, or to otherwise alter the at will nature of Employee’s employment by
the Company.

 

9.     Governing Law. For all purposes, this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas without
regard to Texas’ choice of law rules.

 

10.     Waiver of Jury Trial; Submission to Jurisdiction. (a) EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT HE OR SHE AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(b) The Company shall bring any action or proceeding to enforce, or arising out
of, this Agreement in a state court within Texas or in the United States
District Court for the Northern District of Texas. If the Company commences such
an action in a state court within Texas or in the United States District Court
for the Northern District of Texas, Employee hereby agrees that it shall submit
to the personal jurisdiction of such court and shall not attempt to have such
action dismissed, or abated or transferred on the ground of forum non
conveniens, and in furtherance of such agreement, Employee hereby agrees and
consents that without limiting other methods of obtaining jurisdiction, personal
jurisdiction over him or her in any such action or proceeding may be obtained
within or without the jurisdiction of any court located in Texas and that any
process or notice of motion or other application to any such court in connection
with any such action or proceeding may be served upon Employee by registered
mail to or by personal service at the last known address of Employee. Any action
or proceeding brought by Employee arising out of this Agreement shall be brought
solely in a court of competent jurisdiction located in Texas or in the United
States District Court for the Northern District of Texas.

 

 
8 

--------------------------------------------------------------------------------

 

 

11.     Notices. Any notice required or permitted to be given in accordance with
this Agreement shall be in writing and shall be (i) personally delivered, or
(ii) (A) transmitted by overnight courier or transmitted by postage prepaid
registered or certified mail, return receipt requested, and (B) transmitted by
facsimile to the parties, as follows (as elected by the party giving such
notice):

 

If to the Company:

National Holdings Corporation

410 Park Avenue

New York, New York 10022

Attention:

Telephone:

Facsimile:

 

 

 

If to Employee:

 

[●]

 

Except as otherwise specified herein, all notices and other communications shall
be deemed to have been duly given on (i) the date of delivery if delivered
personally, or (ii) the first to occur of (A) the date of receipt if transmitted
by mail, (B) the date that is one business day following deposit with a
nationally recognized overnight courier if sent by nationally recognized
overnight courier, or (C) the date of receipt by the person giving such notice
of confirmation of good transmission if transmitted by facsimile. Any party may
change its address for purposes hereof by notice to the other party. Whenever
any notice is required to be given by law or this Agreement, a written waiver
thereof signed by the Person entitled to notice, whether before or after the
time stated therein, shall be deemed equivalent to the giving of such notice.

 

12.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matters herein,
and supersedes, and replaces any prior agreements and understandings, whether
oral or written, between them with respect to such matters.

 

13.     Assignment; Successors And Assigns. This Agreement expressly authorizes
the enforcement of all restrictive covenants by an assignee or successor of the
Company.

 

14.     Headings. The headings used herein are descriptive only and for the
convenience of identifying provisions, and are not determinative of the meaning
or effect of any such provisions.

 

15.     Waivers; Modification. The failure of either party at any time to
require strict performance by the other party of any provision hereof shall not
affect in any way the right to require such performance at any time thereafter,
nor shall the waiver by either party of a breach of any provision hereof be
taken or held to be a waiver of any subsequent breach of the same provision or
any other provisions. The provisions of this Agreement may be waived, altered,
amended or repealed in whole or in part only upon the written consent of both
parties to this Agreement (which consent shall recite the specific provision
affected), and not by any course of dealing, oral understandings, detrimental
reliance or any act or failure to act on the part of any party or parties.

  

16.     Counterparts. This Agreement may be executed in any number of
counterparts (including executed counterparts delivered and exchanged by
facsimile transmission) with the same effect as if all signing parties had
originally executed the same document, and all counterparts shall be construed
together and shall constitute the same instrument.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF HIS OR HER CHOOSING TO THE EXTENT EMPLOYEE DESIRES
LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL OF THE
PROVISIONS IN THIS AGREEMENT.

 

 

 

 

 

[Remainder of page intentionally left blank.]

 

 
9 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Confidentiality and
Non-Solicitation Agreement as of the date first written above.

 

 

 

 

____________________________

[●]

 

 

NATIONAL HOLDINGS CORPORATION

 

 

 

By:____________________________

  Name:

  Title: